Exhibit 10.8

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

dated as of March 20, 2008

by and between

WOLVERINE TUBE, INC.

and

THE ALPINE GROUP, INC.



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS    3

1.1

   Definitions    3 ARTICLE II    PURCHASE AND SALE    3

2.1

   Closing    3

2.2

   Closing Deliveries.    3 ARTICLE III    REPRESENTATIONS AND WARRANTIES    5

3.1

   Representations and Warranties of the Company    5

3.2

   Disclaimer of Other Representations and Warranties.    6

3.3

   Representations and Warranties of the Purchaser    6 ARTICLE IV    OTHER
AGREEMENTS OF THE PARTIES    8

4.1

   Transfer Restrictions.    8

4.2

   Furnishing of Information    9

4.3

   Integration    9

4.4

   Indemnification    9 ARTICLE V    CONDITIONS    10

5.1

   [Omitted].    10 ARTICLE VI    MISCELLANEOUS    10

6.1

   [Omitted].    10

6.2

   [Omitted].    10

6.3

   Fees and Expenses    10

6.4

   [Omitted].    10

6.5

   Entire Agreement    10

6.6

   Notices    10

6.7

   Amendments; Waivers    11

6.8

   Construction    11

6.9

   Successors and Assigns    11

6.10

   No Third-Party Beneficiaries    11

6.11

   Governing Law; Venue; Waiver of Jury Trial    12

6.12

   Survival    12

6.13

   Execution    12

6.14

   Severability    12

6.15

   Adjustments in Share Numbers and Prices    12



--------------------------------------------------------------------------------

EXECUTION VERSION

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

This Series B Preferred Stock Purchase Agreement (this “Agreement”) is entered
into and dated as of March 20, 2008 (the “Closing Date”), by and between
WOLVERINE TUBE, INC., a corporation incorporated under the laws of the state of
Delaware (the “Company”), and THE ALPINE GROUP, INC., a corporation incorporated
under the laws of the State of Delaware (the “Purchaser,” and together with the
Company, the “Parties” and each, individually, a “Party”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act, as amended, and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company, certain securities of
the Company pursuant to the terms set forth herein.

WHEREAS, the Company has authorized a new series of convertible preferred stock
designated as the Series B Convertible Preferred Stock of the Company (the
“Series B Preferred Stock”), having the rights, preferences, privileges and
restrictions set forth in the Series B Preferred Stock Certificate of
Designations (the “Series B Certificate of Designations”), attached hereto as
Exhibit A, which Series B Preferred Stock shall be convertible into the Common
Stock, par value $0.01 per share, of the Company (the “Common Stock”) in
accordance with the terms of the Series B Certificate of Designations.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser, agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
capitalized terms used herein shall have the meanings set forth in Annex A
hereto:

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, 10,000 Shares for a purchase price of
$1,000 per Share and an aggregate purchase price of $10,000,000 (the “Aggregate
Purchase Price”). The Closing shall take place at the New York offices of
Purchaser Counsel at 10:00 a.m. local time, on the Closing Date.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Purchaser the following:

(i) a certificate representing 10,000 Shares registered in the name of the
Purchaser;

(ii) evidence that the Series B Certificate of Designations has been filed with
the Secretary of State of the State of Delaware and become effective on or prior
to the Closing Date;

(iii) the Series B Preferred Stock Registration Rights Agreement, duly executed
by the Company;

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) the Series A Holders Consent, duly executed by Plainfield, Alkest and the
Company;

(v) the Stockholders’ Agreement Supplement, duly executed by PSSMF and Alkest;

(vi) the Voting Agreement Amendment, duly executed by the Company, PSSMF and
Alkest;

(vii) the legal opinion of Company Counsel, in the form of Exhibit F-1, executed
by such counsel and the legal opinion of in-house counsel of the Company in the
form of Exhibit F-2, executed by such counsel;

(viii) a certificate dated as of the Closing Date and signed by the Chief
Executive Officer of the Company certifying that no Bankruptcy Event (as such
term is defined in the Series B Certificate of Designations) has occurred;

(ix) a certificate of the Secretary of the Company, dated as of the Closing
Date, certifying as to: (A) the signatures and titles of the officers of the
Company executing each of the Transaction Documents to which the Company is a
party; and (B) resolutions of the Board authorizing and approving all matters in
connection with the Transaction Documents to which the Company is a party and
the Transactions;

(x) a cash fee in the amount of $100,000;

(xi) the Company shall have delivered evidence reasonably satisfactory to the
Purchaser that the Company has obtained amendments (collectively, the
“Facilities Amendments”) to certain provisions of the Amended and Restated
Credit Agreement among the Company and its U.S. subsidiaries, the lenders named
therein and Wachovia Bank, National Association (“Wachovia”), as administrative
agent, as amended (the “Revolving Credit Facility”), and the Amended and
Restated Receivables Purchase Agreement and the Receivables Sales Agreement
among the Company, Wachovia and the other parties thereto, each as amended
(collectively, the “Receivables Credit Facility”), in each case on terms
reasonably satisfactory to the Purchaser;

(xii) the Company shall have delivered to the Purchaser a letter confirming its
intention to seek approval of the Series A Amendment (as such term is defined in
the Series A Holders Consent) as soon as it may practically do so; and

(xiii) any other documents reasonably requested by the Purchaser or Purchaser
Counsel.

(b) At the Closing, the Purchaser or an authorized officer thereof shall deliver
or cause to be delivered to the Company the following: (i) the Aggregate
Purchase Price, in U.S. Dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such purpose;
and (ii) each Transaction Document (including the Series B Preferred Stock
Registration Rights Agreement, the Series A Holders Consent, the Stockholders’
Agreement Supplement and the Voting Agreement Amendment) to which the Purchaser
is a signatory, duly executed by the Purchaser.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser, as of the Closing as follows:

(a) Authorization; Enforcement. The Company has the requisite power and
authority to enter into and to consummate the Transactions and otherwise to
carry out its obligations under the Transaction Documents to which the Company
is a party. The execution and delivery of each of the Transaction Documents to
which the Company is a party by the Company and the consummation by the Company
of the Transactions have been duly authorized by all necessary action on the
part of the Company and no further consent or action is required by the Company,
its Board or, subject to approval of the Transactions by the Series A Holders,
its stockholders. Each Transaction Document to which the Company is a party has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which the Company is a party by the Company and the consummation of
the Transactions do not and will not (i) conflict with or violate any provision
of the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected after giving effect to the
Series A Holders Consent and the Facilities Amendments (except for such
conflicts, defaults, rights or violations as would not have a Material Adverse
Effect), or (iii) result in a violation of any Law.

(c) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any Governmental Authority
or other Person in connection with the execution or delivery by the Company of
the Transaction Documents or the consummation of the Transactions, other than
(i) approval of the Transactions by the Series A Holders; (ii) the filing of the
Series B Certificate of Designations pursuant to Section 2.2(a)(ii); (iii) the
filing with the Commission and the effectiveness of the registration statement
pursuant to the Series B Preferred Stock Registration Rights Agreement;
(iv) applicable Blue Sky filings; and (v) the consents, amendments and
acknowledgements contemplated by Sections 2.2(a)(iv) and 2.2(a)(xi).

(d) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
and not subject to preemptive rights or similar rights of stockholders. The
Company has authorized and has reserved, and covenants to continue to reserve, a
number of shares of Common Stock equal to at least the number of shares of
Common Shares issuable upon conversion of the Shares and in satisfaction of any
other obligation or right of the Company to issue Common Shares pursuant to the
Transaction Documents, and in each case, any securities issued or issuable in
exchange for or in respect of such securities (the “Underlying Shares”). The
issuance of the Securities to the Purchaser will not subject the Purchaser to
any liability or obligation of any kind in respect of or relating to the
operation of the business of the Company.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) Certain Fees. Except as provided in Section 6.3 and as set forth in
Schedule 3.1(e), no brokerage or finder’s fees or commissions are or will be
payable by the Company based on arrangements made by the Company or any of its
Affiliates or any Person on behalf of any of them to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the Transactions. The Purchaser shall not have any
obligation based on any arrangements made by the Company or any of its
Affiliates or any Person on behalf of any of them for fees or claimed fees of a
type contemplated in this Section 3.1(e) that may be due in connection with the
Transactions. The Company shall indemnify and hold harmless the Purchaser, its
respective employees, officers, directors, agents, and partners, and their
respective Affiliates, from and against all claims, Losses, damages, costs
(including the costs of preparation and attorney’s fees) and expenses suffered
in respect of any claimed or existing fees that are based on arrangements made
by the Company or any of its Affiliates or any Person on behalf of any of them,
as such fees and expenses are incurred.

(f) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six (6) months,
made any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby, or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable Law or stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.

(g) Disclosure. The Company has provided all information requested by the
Purchaser or its representatives and has not knowingly omitted to provide any
materials relating to any such request.

3.2 Disclaimer of Other Representations and Warranties.

THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
OF ANY NATURE WHATSOEVER RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OTHERWISE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS.

3.3 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as of the Closing as follows:

(a) Organization; Authority. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the Transactions and otherwise to carry out its obligations
thereunder. The execution, delivery and performance by the Purchaser of the
Transaction Documents to which it is a party have been duly authorized by all
necessary action on the part of the Purchaser and no further consent or action
is required by the Purchaser in connection with the execution and delivery. Each
of the Transaction Documents to which the Purchaser is a party has been duly
executed by the Purchaser and, when delivered by the Purchaser in accordance
with terms hereof will constitute the valid and legally binding obligation of
the Purchaser, enforceable against it in accordance with its terms.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation of the Transactions do not and
will not conflict with or violate any provision of the Purchaser’s certificate
of incorporation or bylaws.

(c) Filings, Consents and Approvals. The Purchaser is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any Governmental Authority or other Person in
connection with the execution or delivery by the Purchaser of the Transaction
Documents to which it is a party or the consummation of the Transactions.

(d) Investment Intent. The Purchaser is acquiring the Securities as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Securities or any part thereof in violation of applicable
securities laws, without prejudice, however, to the Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by the Purchaser to hold the
Securities for any period of time. The Purchaser understands that the Securities
have not been registered under the Securities Act, and therefore the Securities
may not be sold, assigned or transferred in the U.S. other than pursuant to
(i) an effective registration statement under the Securities Act or (ii) an
exemption from such registration requirements. The Purchaser acknowledges that
it is able to bear the financial risks associated with an investment in the
Shares and that it has received such information as it has deemed necessary or
appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company so as
to be able to evaluate the risks and merits of its investment in the Company.

(e) Certain Fees. Except as provided in Section 6.3, no brokerage or finder’s
fees or commissions are or will be payable by the Purchaser based on any
arrangements made by the Purchaser or any of its Affiliates or any Person on
behalf of any of them to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
Transactions. The Company shall not have any obligation based on any
arrangements made by the Purchaser or any of its Affiliates or any Person on
behalf of any of them for fees or claimed fees of a type contemplated in this
Section 3.3(e) that may be due in connection with the Transactions. The
Purchaser shall indemnify and hold harmless the Company, its employees,
officers, directors, agents, and partners, and their respective Affiliates, from
and against all claims, Losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any claimed
or existing fees based on any arrangement made by such Purchaser or any of its
Affiliates or any Person on behalf of any of them, as such fees and expenses are
incurred.

(f) Purchaser Status. The Purchaser is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act.

(g) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(h) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser’s
representations and warranties set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company or
pursuant to Rule 144, except as otherwise set forth herein, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, any transfer of
Securities by the Purchaser to an Affiliate of the Purchaser.

(b) The Purchaser agrees to the imprinting on any certificate evidencing
Securities, except as otherwise permitted by Section 4.1(c), of a restrictive
legend in substantially the form as follows, together with any additional legend
required by (i) any applicable state securities laws and (ii) any Trading Market
upon which such Securities may be listed:

“THESE SECURITIES AND THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE SECURITIES MAY
BE PLEDGED TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A) UNDER
THE SECURITIES ACT IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.”

(c) Certificates evidencing Securities shall not be required to contain such
legend or any other legend (i) while a registration statement covering the
resale of such Securities is effective under the Securities Act, and
(ii) following any sale of such Securities pursuant to Rule 144, or (iii) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). Following the Effectiveness Date (as such term is defined in
the Series B Preferred Stock Registration Rights Agreement) or at such earlier
time as a legend is no longer required for certain Securities, the Company will,
no later than three (3) Trading Days following the delivery by the Purchaser to
the Company or the Company’s transfer agent of a legended certificate
representing such Securities, deliver or cause to be delivered to the Purchaser
a certificate representing such Securities that is free from all restrictive and
other legends. Except as may be required to comply with a change in law, the
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 4.1(c).

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) The Company acknowledges and agrees that the Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, the Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. From and after the Effectiveness Date,
at the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of “Selling Stockholders” thereunder.

4.2 Furnishing of Information. The Company covenants that it will take such
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act, within the limitations of the exemptions
provided by Rule 144.

4.3 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of the Trading Market.

4.4 Indemnification. (a) To the fullest extent lawful, subject to the
limitations in Section 4.4(b), the Company shall indemnify and hold harmless the
Purchaser and Related Persons from and against any and all Losses, as incurred,
directly or indirectly arising out of, based upon or relating to (i) any breach
by the Company of any of the representations, warranties, covenants or other
agreements made by the Company in any of the Transaction Documents, or any
allegation by a third party that, if true, would constitute such a breach, or
(ii) any Proceeding brought by or against any Person, directly or indirectly, in
connection with or as a result of any of the Transactions. The indemnification
and expense reimbursement obligations of the Company under this paragraph shall
be in addition to any liability that the Company may otherwise have and shall be
binding upon and inure to the benefit of any of the respective successors,
assigns, heirs and personal representatives of the Purchaser and any such
Related Persons. If the Company breaches its obligations under any Transaction
Document, then, in addition to any other liabilities the Company may have under
any Transaction Document or applicable Law, the Company shall pay or reimburse
the Purchaser on demand for all costs of collection and enforcement incurred by
the Purchaser (including reasonable attorneys fees and expenses). Without
limiting the generality of the foregoing, the Company specifically agrees to
reimburse the Purchaser on demand for all costs of the Purchaser incurred (i) in
enforcing the indemnification obligations in this Section 4.4, and (ii) in
connection with the amendment, modification or supplementation of any
Transaction Document.

(b) The Company shall not be required to indemnify any Purchaser or any Related
Persons for any Persons pursuant to Section 4.4(a)(i) for Losses arising from
breaches of representations, warranties, covenants or other agreements made by
the Company (i) unless the aggregate of all Losses for which the Company would,
but for this Section 4.4(b)(i), be liable exceeds $100,000 on a cumulative basis
(and then from the first dollar); and (ii) to the extent such Losses are in
excess of the aggregate proceeds to the Company paid by the Purchaser under all
of the provisions of this Agreement. The amount of any Losses incurred by the
Purchaser or any Related Person shall be reduced by the net amount the Purchaser
or Related Party receives (after deducting all reasonable attorneys' fees,
expenses and other costs of recovery) from any insurer of the Company pursuant
to a policy held by the Company or other party liable for such Losses.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE V

CONDITIONS

5.1 [Omitted].

ARTICLE VI

MISCELLANEOUS

6.1 [Omitted].

6.2 [Omitted].

6.3 Fees and Expenses. The Company shall pay to the Purchaser upon the Closing
the legal, accounting, consulting, travel and all other out-of-pocket expenses
incurred by the Purchaser and Purchaser Counsel in connection with the
preparation and negotiation of the Transaction Documents and otherwise in
connection with the Transactions (the “Fees and Expenses”). The Company shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the issuance of any Securities.

6.4 [Omitted].

6.5 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto and the other agreements referenced herein or therein, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, each Party will execute and deliver to the other
Party such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents. Each Party acknowledges that the other Party has made any
representations, warranties, promises or commitments other than as set forth in
the Transaction Documents, including any promises or commitments for any
additional investment by such Party.

6.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.6 prior to 5:00 p.m. (New York City time) on a
Trading Day, (ii) the Trading Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number specified in
this Agreement later than 5:00 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of sending, if sent by nationally recognized overnight
courier service, specifying next business day delivery, or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address for such notices and communications shall be as follows:

 

If to the Company:   WOLVERINE TUBE, INC.   200 Clinton Avenue West, Suite 1000
  Huntsville, Alabama 35801   Attn: David Owen   Phone: (256) 580-3500   Fax:
(256) 580-3996

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

If to a Purchaser:   To the address set forth under the Purchaser’s name on the
signature pages attached hereto. In each case, with a copy (which shall not
constitute notice) to:   Proskauer Rose LLP  

1585 Broadway

New York, NY 10036-8299

  Facsimile No.: (212) 969-2900   Attn: Ronald R. Papa, Esq. and  

Adam J. Kansler, Esq.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 6.6.

6.7 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser, or, in the case of a waiver, by the Purchaser. Any
waiver executed by the Purchaser shall be binding on the Company and all holders
of Securities. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.

6.8 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against either Party. The
representations and warranties in this Agreement are the product of negotiations
among the Parties and are for the sole benefit of the Parties. Any inaccuracies
in such representations and warranties are subject to waiver by the Parties in
accordance with this Agreement without notice or liability to any other Person.
In some instances, the representations and warranties in this Agreement may
represent an allocation among the Parties of risks associated with particular
matters regardless of the knowledge of any of the Parties. Consequently, except
as expressly provided in Section 4.4, Persons other than the Parties may not
rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.

6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may from time
to time assign its rights under this Agreement to any Person or Persons to whom
such Purchaser assigns or transfers any Securities; provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions hereof and of the applicable Transaction Documents that apply to
the “Purchaser.”

6.10 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 4.4 and (in each case) may enforce the provisions thereof directly
against the parties with obligations thereunder.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6.11 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York. Each party agrees that all Proceedings
concerning the interpretations, enforcement and defense of the Transactions
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and U.S. federal courts sitting in the City of New York, Borough of
Manhattan. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and U.S. federal courts sitting in the City of New
York, Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any of the Transactions (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, or that such
Proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by applicable Law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any and all right to trial by jury
in any Proceeding arising out of or relating to any of the Transaction Documents
or the Transactions. If any party shall commence a Proceeding to enforce any
provisions of any Transaction Document, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its reasonable attorneys
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

6.12 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Securities, as applicable.

6.13 Execution. This Agreement may be executed in two (2) or more counterparts,
all of which when taken together shall be considered one (1) and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

6.14 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.

6.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Common Shares or Common Share
Equivalents, combination or other similar recapitalization or event occurring
after the date hereof, each reference in this Agreement to a number of shares or
a price per share shall be amended to appropriately account for such event.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Series B Preferred Stock
Purchase Agreement to be duly executed and delivered by their respective
authorized signatories as of the date first indicated above.

 

WOLVERINE TUBE, INC. By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Chief Financial Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE OF PURCHASER FOLLOWS.]

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

PURCHASER:

THE ALPINE GROUP, INC.

By:

 

/s/ K. Mitchell Posner

Name:

  K. Mitchell Posner

Title:

  Executive Vice President

Address for Notice:

One Meadowlands Plaza

East Rutherford, New Jersey

Phone: (201) 549-4400

Fax: (201) 549-4428

Attn: Steven S. Elbaum

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ANNEX A

to

Series B Preferred Stock Purchase Agreement

“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person.

“Aggregate Purchase Price” has the meaning set forth in Section 2.1.

“Alkest” means Alkest, LLC, a Delaware limited liability company.

“Board” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” has the meaning set forth in the Preamble.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Share Equivalents” has the meaning ascribed thereto in the Series B
Certificate of Designations.

“Common Shares” means the shares of Common Stock of the Company and any
securities into which such shares may hereafter be reclassified.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Company Counsel” means, collectively, (i) Jennifer Brinkley, Esq., the
Company’s General Counsel, and Balch & Bingham LLP, counsel to the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facilities Amendments” has the meaning set forth in Section 2.2(a)(xi).

“Fees and Expenses” has the meaning set forth in Section 6.3.

“Governmental Authority” means any government or quasi-governmental or political
subdivision or any agency, authority, bureau, central bank, commission,
department or instrumentality, self-regulatory entity or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

“Laws” means any federal, state, local, municipal or other law, common law,
rule, regulation, order, judgment, injunction, decree, code, ordinance, ruling,
policy, guideline or common, decision, arbitral or administrative law or
principle of law or equity or other restriction of any Governmental Authority to
which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and fees and expenses of attorneys,
accountants and other experts, and any other expenses of litigation or other
Proceedings (including costs of investigation, preparation and travel) or of any
default or assessment), but not including punitive damages unless such punitive
damages are awarded to a Person in a Third Party Claim.

“Material Adverse Effect” means any event, occurrence, fact, circumstance,
violation, development or change, that, individually or in the aggregate with
any other event, occurrence, fact, circumstance, violation, development or
change, has had or could reasonably be expected to have: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
or (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material impairment of the Company’s
or any Subsidiary’s ability to perform fully on a timely basis its obligations
under any Transaction Document; provided, however, that “Material Adverse
Effect” shall exclude any such effect arising out of or in connection with:
(A) general economic or business conditions or changes therein, including
changes in interest or currency rates or commodity prices, or any act of
terrorism, similar calamity or war or any escalation or worsening of the same;
provided that in each case no such condition, change or act disproportionately
affects the Company; or (B) the negotiation, execution, announcement or
existence or terms of this Agreement or the performance of this Agreement or the
consummation of the transactions contemplated hereby (including any occurrence
or condition arising out of the identity of or facts relating to the Purchaser).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, Governmental Authority (or an agency or subdivision thereof) or
other entity of any kind.

“Plainfield” means Plainfield Asset Management LLC and any permitted successor
or assignee thereof.

“Proceeding” means an action, claim, suit, grievance, arbitration, complaint,
inquiry, notice of violation, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition).

“PSSMF” means Plainfield Special Situations Master Fund Limited, a Cayman Island
entity.

“Purchaser Counsel” means Proskauer Rose LLP, counsel to the Purchaser.

“Related Person” means any Affiliate of the Purchaser and any officer, director,
partner, advisor, controlling person, employee or agent of the Purchaser or any
of their respective Affiliates.

“Rule 144” and “Rule 424” means Rule 144 and Rule 424, respectively, promulgated
by the Commission pursuant to the Securities Act, as such Rules may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Securities” means the Shares and the Underlying Shares issued or issuable (as
applicable) to the Purchaser pursuant to the Transaction Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Certificate of Designations” means the Certificate of Designations of
Series A Preferred Stock of the Company.

“Series A Holders” means holders of the Series A Preferred Stock.

“Series A Holders Consent” means that certain Series A Holders Consent and
Agreement, dated as of the Closing Date, by and among the Series A Holders, the
Company and the Purchaser, substantially in the form of Exhibit C, as the same
may be amended, modified or supplemented from time to time.

“Series A Preferred Stock” means the series of convertible preferred stock of
the Company designated as the Series A Preferred Stock in the Series A
Certificate of Designations.

“Series B Certificate of Designations” has the meaning set forth in the recitals
to this Agreement.

“Series B Preferred Stock” has the meaning set forth in the recitals to this
Agreement.

“Series B Preferred Stock Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of the Closing Date, by and between the
Company and the Purchaser, substantially in the form of Exhibit B, as the same
may be amended, modified or supplemented from time to time.

“Shares” means the shares of Series B Preferred Stock which are being purchased
by the Purchaser pursuant to this Agreement.

“Stockholders’ Agreement Supplement” means that certain Stockholders’ Agreement
Supplement, dated as of the Closing Date, by and among Purchaser, PSSMF and
Alkest, substantially in the form of Exhibit D, as the same may be amended,
modified or supplemented from time to time.

“Subsidiary” means any corporation (or other legal entity) of which at least a
majority of the outstanding capital stock having voting power under ordinary
circumstances to elect directors of such corporation shall at the time be held,
directly or indirectly, by the Company, by the Company and one or more
Subsidiaries or by one or more Subsidiaries.

“Third Party Claim” means the assertion of any claim or demand made by, or any
action, proceeding or investigation instituted by, any Person not a party to
this Agreement.

“Trading Day” means (a) any day on which the Common Shares are listed or quoted
and traded on a Trading Market, or (b) if the Common Shares are not then listed
or quoted and traded on a Trading Market, then any Business Day.

“Trading Market” means the New York Stock Exchange or, at any time the Common
Shares are not listed for trading on the New York Stock Exchange, any other
national securities exchange, other trading market or quotation system, if the
Common Shares are then listed or quoted on such exchange, market or system.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Transaction Documents” means this Agreement, the Series B Certificate of
Designations, the Securities, the Series B Preferred Stock Registration Rights
Agreement, the Voting Agreement Amendment, the Stockholders’ Agreement
Supplement, the Series A Holders Consent and any other documents or agreements
executed in connection with the transactions contemplated by this Agreement.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Underlying Shares” has the meaning set forth in Section 3.1(d).

“U.S.” means the United States of America.

“Voting Agreement Amendment” means that certain Voting Agreement Amendment,
dated as of the Closing Date, by and among the Company, the Purchaser, PSSMF and
Alkest, substantially in the form of Exhibit E, as the same may be amended,
modified or supplemented from time to time.

 

18



--------------------------------------------------------------------------------

Exhibit 3.1

Exhibit A

WOLVERINE TUBE, INC.

 

 

CERTIFICATE OF DESIGNATIONS

OF

Series B Convertible PREFERRED STOCK

(Pursuant to Section 151 of the Delaware General Corporation Law)

 

 

Wolverine Tube, Inc., a Delaware corporation (the “Corporation”), in accordance
with the provisions of Section 103 of the Delaware General Corporation Law (the
“DGCL”) does hereby certify that, in accordance with Section 141(b) of the DGCL,
the following resolution was duly adopted by the Board of Directors of the
Corporation as of March 7, 2008:

RESOLVED, that the Board of Directors (the “Board”) of the Corporation pursuant
to authority expressly vested in it by the provisions of the Restated
Certificate of Incorporation of the Corporation, hereby authorizes the issuance
of a series of preferred stock designated as the Series B Convertible Preferred
Stock, par value $1.00 per share, of the Corporation and hereby fixes the
designation, number of shares, powers, preferences, rights, qualifications,
limitations and restrictions thereof (in addition to any provisions set forth in
the Restated Certificate of Incorporation of the Corporation which are
applicable to the Preferred Stock of all classes and series) as follows:

Series B Convertible PREFERRED STOCK

DESIGNATION, AMOUNT AND PAR VALUE. THERE IS HEREBY DESIGNATED A SERIES OF THE
CORPORATION’S PREFERRED STOCK AS SERIES B CONVERTIBLE PREFERRED STOCK (THE
“SERIES B PREFERRED STOCK”), AND THE NUMBER OF SHARES SO DESIGNATED SHALL BE
25,000. EACH SHARE OF SERIES B PREFERRED STOCK SHALL HAVE A PAR VALUE OF $1.00
PER SHARE. THE “STATED VALUE” FOR EACH SHARE OF SERIES B PREFERRED STOCK SHALL
EQUAL $1,000.00.

DEFINITIONS. IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS CERTIFICATE OF
DESIGNATIONS THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:

“Bankruptcy Event” means any of the following events: (a) the Corporation or a
Subsidiary of the Corporation commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Corporation or any Subsidiary thereof; (b) there is commenced
against the Corporation or any Subsidiary any such case or proceeding that is
not dismissed within 60 days after commencement; (c) the Corporation or any
Subsidiary is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is

 

A-1



--------------------------------------------------------------------------------

entered; (d) the Corporation or any Subsidiary suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Corporation or any Subsidiary makes
a general assignment for the benefit of creditors; (f) the Corporation or any
Subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Corporation or any Subsidiary
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (h) the Corporation or any
Subsidiary, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by law or other
governmental action to close.

“Cash End Availability” means all cash and financing available to the
Corporation for the payment of dividends, including without limitation resulting
from any accounts receivable financing or securitization, proceeds from the
issuance of Series B Preferred Stock and any other capital stock or other
securities issued by the Corporation for cash.

“Commission” means the United States Securities and Exchange Commission.

“Common Share Equivalents” has the meaning ascribed thereto in Section 15(d).

“Common Stock” means the common stock of the Corporation, par value $0.01 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Continuing Director” means (i) any individual who is a member of the Board on
the date of execution of the Purchase Agreement and (ii) any individual who is
appointed to the Board or nominated for election to the Board by other
Continuing Directors.

“Conversion Price” shall equal $1.10 as adjusted for stock dividends, stock
splits, stock combinations or other similar events and as adjusted pursuant to
the terms of this Certificate of Designations.

“Equity Conditions” means, with respect to all shares of Common Stock issuable
upon conversion of the Series B Preferred Stock, that each of the following
conditions is satisfied: (i) the number of authorized but unissued and otherwise
unreserved shares of Common Stock is sufficient for such issuance; and (ii) such
shares of Common Stock are registered for resale by the Holders and may be sold
by the Holders pursuant to an effective registration statement under the
Securities Act or all such shares may be sold without volume restrictions
pursuant to Rule 144(k) under the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Stock” means (a) any Common Stock or Common Share Equivalents,
restricted stock, stock options or stock appreciation rights issued or issuable
to employees, consultants or directors of the Corporation pursuant to a stock
option plan, stock purchase plan, stock bonus plan, deferred compensation plan,
employee benefit plan or management grant (“Incentives”), in each case as in
effect on the date of the Purchase Agreement or as approved by the Board
(including any Directors elected by the Holders voting separately as a class)
after the date of the

 

A-2



--------------------------------------------------------------------------------

Purchase Agreement, and shares of Common Stock issued or issuable upon the
exercise of any of the foregoing Incentives and (b) Common Stock or Common Share
Equivalents issued or issuable in connection with a bona fide business
acquisition by the Corporation of another company or entity, not principally for
the purpose of acquiring cash.

“Fundamental Transaction” means the occurrence of any of the following in one or
a series of related transactions: (i) an acquisition after the date of the
Purchase Agreement by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) under the Exchange Act) of fifty percent or more of the voting
rights or voting equity interests in the Corporation; (ii) Continuing Directors
cease to constitute more than one-half of the members of the Board; (iii) a
merger or consolidation of the Corporation or any Subsidiary or a sale of all or
substantially all of the assets of the Corporation or any Subsidiary in one or a
series of related transactions, unless following such transaction or series of
transactions, the holders of the Corporation’s securities prior to the first
such transaction continue to hold at least one-half of the voting rights or
voting equity interests in of the surviving entity or acquirer of such assets;
(iv) a recapitalization, reorganization or other transaction involving the
Corporation or any Subsidiary that constitutes or results in a transfer of more
than one-half of the voting rights or voting equity interests in the
Corporation; (v) consummation of a “Rule 13e-3 transaction” as defined in
Rule 13e-3 under the Exchange Act with respect to the Corporation; (vi) any
tender offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property and as a result of
which the Persons who own Common Stock immediately prior to the launch of such
tender offer or exchange offer do not own a majority of the outstanding equity
interests of the Corporation, directly or indirectly, immediately after the
consummation thereof; (vii) the Corporation effects any reclassification of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property; or (viii) the execution by the Corporation of an agreement directly or
indirectly providing for any of the foregoing events.

“Holder” means any holder of Series B Preferred Stock.

“Indebtedness” of any Person means (a) all indebtedness representing money
borrowed which is created, assumed, incurred or guaranteed in any manner by such
Person or for which such Person is responsible or liable (whether by guarantee
of such indebtedness, agreement to purchase indebtedness of, or to supply funds
to or invest in, others or otherwise), (b) any direct or contingent obligations
of such Person arising under any letter of credit (including standby and
commercial), bankers acceptances, bank guaranties, surety bonds and similar
instruments, and (c) all indebtedness pursuant to clauses (a) and (b) above of
another entity secured by any lien existing on property or assets owned by such
Person.

“Involuntary Change of Control” means any Fundamental Transaction not approved
by at least five (5) members of the Board.

“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Corporation.

“Liquidation Event” means any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary.

“Original Issue Date” means the date of the first issuance of any shares of the
Series B Preferred Stock, regardless of the number of transfers of any
particular shares of Series B Preferred Stock and regardless of the number of
certificates that may be issued to evidence shares of Series B Preferred Stock.

 

A-3



--------------------------------------------------------------------------------

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Agreement” means the Preferred Stock Purchase Agreement, dated as of
March , 2008, among the Corporation and the purchasers of the Series B Preferred
Stock, as amended from time to time.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Corporation and the Holders.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Certificate of Designations” means the Certificate of Designations of
Series A Convertible Preferred Stock, par value $1.00 per share, of the
Corporation as in effect on the date hereof.

“Series A Holders” means any holder of Series A Preferred Stock.

“Series A Preferred Stock” means the Series A Convertible Preferred Stock, par
value $1.00 per share, of the Corporation.

“Series A Preferred Stock Liquidation Preference” has the meaning ascribed
thereto in Section 6 of the Series A Certificate of Designations.

“Subsidiary” means any significant subsidiary of the Corporation as defined in
Rule 1-02(w) of Regulation S-X promulgated by the Commission.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on a Trading Market, or (b) if the Common Stock is not then listed or
quoted and traded on a Trading Market, then any Business Day.

“Trading Market” means the New York Stock Exchange or, at any time the Common
Stock is not listed for trading on the New York Stock Exchange, any other
national securities exchange, other trading market or quotation system, if the
Common Stock is then listed or quoted on such exchange, market or system.

“Transaction Documents” means the Purchase Agreement, the Registration Rights
Agreement, this Certificate of Designations and any other documents or
agreements executed or delivered in connection with the transactions
contemplated under the Purchase Agreement.

 

A-4



--------------------------------------------------------------------------------

“2009 Indenture” means that certain Indenture, dated as of March 27, 2002, by
the Corporation, the subsidiary guarantors described therein and U.S. Bank
Corporate Trust Services (successor to First Union National Bank), as Trustee.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the shares of Series B Preferred Stock and in satisfaction of any other
obligation of the Corporation to issue shares of Common Stock pursuant to the
Transaction Documents.

REGISTRATION OF ISSUANCE AND OWNERSHIP OF SERIES B PREFERRED STOCK. THE
CORPORATION SHALL REGISTER THE ISSUANCE AND OWNERSHIP OF SHARES OF THE SERIES B
PREFERRED STOCK, UPON RECORDS TO BE MAINTAINED BY THE CORPORATION FOR THAT
PURPOSE (THE “SERIES B PREFERRED STOCK REGISTER”), IN THE NAME OF THE RECORD
HOLDERS THEREOF FROM TIME TO TIME. THE CORPORATION MAY DEEM AND TREAT THE
REGISTERED HOLDER OF SHARES OF SERIES B PREFERRED STOCK AS THE ABSOLUTE OWNER
THEREOF FOR THE PURPOSE OF ANY CONVERSION HEREOF OR ANY DISTRIBUTION TO SUCH
HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY.

REGISTRATION OF TRANSFERS. THE CORPORATION SHALL REGISTER THE TRANSFER OF ANY
SHARES OF SERIES B PREFERRED STOCK IN THE SERIES B PREFERRED STOCK REGISTER,
UPON SURRENDER OF CERTIFICATES EVIDENCING SUCH SHARES TO THE CORPORATION AT ITS
ADDRESS SPECIFIED HEREIN. UPON ANY SUCH REGISTRATION OR TRANSFER, A NEW
CERTIFICATE EVIDENCING THE SHARES OF SERIES B PREFERRED STOCK SO TRANSFERRED
SHALL BE ISSUED TO THE TRANSFEREE AND A NEW CERTIFICATE EVIDENCING THE REMAINING
PORTION OF THE SHARES NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE
TRANSFERRING HOLDER.

DIVIDENDS.

Each Holder shall be entitled to receive, and the Corporation shall pay,
cumulative dividends on the Series B Preferred Stock at the rate per share (as a
percentage of the Stated Value per share, plus any accumulated and unpaid
dividends per share) of 8.50% per annum (subject to adjustment pursuant to
Sections 5(b) and 5(g) below), compounded quarterly and payable quarterly in
arrears commencing on April 30, 2008 and thereafter on each
July 31, October 31, January 31 and April 30, except if such date is not a
Trading Day, in which case such dividend shall be payable on the next succeeding
Trading Day (each, a “Dividend Payment Date”). Dividends on the Series B
Preferred Stock shall be calculated on the basis of a 360-day year that has been
divided into four 90-day quarters, shall accrue daily commencing on the Original
Issue Date for such Series B Preferred Stock, and shall be deemed to accrue from
such date whether or not earned or declared and whether or not there are
profits, surplus or other funds of the Corporation legally available for the
payment of dividends.

Subject to the conditions and limitations in Section 5(c) below, the Corporation
may elect, by written notice to the holders of Series B Preferred Stock, to
defer the payment of dividends otherwise payable on any Dividend Payment Date.
In the event of any dividend deferral, or if any accrued dividends remain
unpaid, the amount of the dividends payable per share of Series B Preferred
Stock on such Dividend Payment Date on which the dividends would otherwise have
been paid, or any subsequent Dividend Payment Date until such deferred dividends
have been paid, shall

 

A-5



--------------------------------------------------------------------------------

be: (i) determined based upon the dividends on the Series B Preferred Stock
having accumulated during the preceding quarter (or other measurement period) at
the rate per share (as a percentage of the Stated Value per share plus all
previously accrued and unpaid dividends on such share) of (x) 10.50% per annum
for any Dividend Payment Date occurring prior to January 31, 2012 (or, if such
date is not a Trading Day, the next succeeding Trading Day), and (y) 12.50% per
annum for any Dividend Payment Date occurring subsequent to January 31, 2012
(or, if such date is not a Trading Day, the next succeeding Trading Day); and
(ii) compounded as of such quarterly Dividend Payment Date and remain accrued
and unpaid until the subsequent payment thereof by the Corporation.

The Corporation may elect to defer a dividend payment otherwise payable on a
Dividend Payment Date only if and to the extent the Cash End Availability is
less than the amount of the dividend payable on the Dividend Payment Date, as
determined in good faith by a majority of the members of the Board other than
any director affiliated with or nominated by any Holder.

On each Dividend Payment Date, to the extent that there is Cash End
Availability, the Corporation shall pay, pro rata on a share for share basis
among the Holders of Series B Preferred Stock and the Series A Holders as if the
Series A Preferred Stock and Series B Preferred Stock were a single class, any
accrued and unpaid dividends, with the dividends that have remained unpaid
longest being paid first, until all accrued and unpaid dividends have been paid.
In addition, all accrued and unpaid dividends on each share of Series B
Preferred Stock shall be paid upon the earlier to occur of (i) a Liquidation
Event, or (ii) conversion of such share of Series B Preferred Stock.

So long as any shares of Series B Preferred Stock are outstanding: (i) neither
the Corporation nor any Subsidiary shall, directly or indirectly, redeem,
purchase or otherwise acquire any Junior Securities or set aside any monies for
such a redemption, purchase or other acquisition, and (ii) the Corporation shall
not pay or declare any dividend or make any distribution on any Junior
Securities, except pro rata stock dividends on the Common Stock payable in
additional shares of Common Stock and dividends due and paid in the ordinary
course on the Series B Preferred Stock.

No dividends shall be paid on the Series B Preferred Stock as a separate class
other than the dividends provided in this Section 5.

Notwithstanding anything to the contrary, in the event that at any time after
June 30, 2008, the Equity Conditions are not satisfied (or waived in writing by
the applicable Holder) on each Trading Day within a given quarter preceding a
Dividend Payment Date with respect to all of the Underlying Shares then issuable
upon conversion in full of all outstanding Series B Preferred Stock, the
dividend rate at that Dividend Payment Date shall be deemed to have been
increased by 50 basis points for the dividend period preceding that quarter, up
to a maximum aggregate increase pursuant to this Section 5(g) of 200 basis
points. Following such adjustment(s) and upon satisfaction of the Equity
Conditions (or waiver in writing by the applicable Holder) with respect to all
of the Underlying Shares then issuable upon conversion in full of all
outstanding Series B Preferred Stock, the dividend rate shall be returned to the
rate in effect before giving effect to adjustments under this Section 5(g)
(until any subsequent failure).

LIQUIDATION.

Upon the occurrence of any Liquidation Event, the Holders shall be entitled to
receive, prior and in preference to any distribution of any of the assets or
funds of the Corporation to the holders of Junior Securities by reason of their
ownership thereof, an amount per share in cash equal to the greater of (i) the
Stated Value for each share of Series B Preferred Stock then held by

 

A-6



--------------------------------------------------------------------------------

them (as adjusted for any stock split, stock dividend, stock combination or
other similar transactions with respect to the Series B Preferred Stock), plus
all accrued but unpaid dividends on such Series B Preferred Stock as of the date
of such event, and (ii) the amount per share that would be payable to a Holder
(including without limitation the payment of all accrued but unpaid dividends)
had all shares of Series B Preferred Stock been converted to Underlying Shares
immediately prior to such Liquidation Event (the “Series B Preferred Stock
Liquidation Preference”). If, upon the occurrence of a Liquidation Event, the
assets and funds thus distributed among the Holders shall be insufficient to
permit the payment to such Holders of the full Series B Preferred Stock
Liquidation Preference, then the entire assets and funds of the Corporation
legally available for distribution shall be distributed ratably on a share for
share basis among the Holders and the Series A Holders as if the Series A
Preferred Stock and Series B Preferred Stock were a single class in proportion
to the aggregate Series B Preferred Stock Liquidation Preference and the Series
A Preferred Stock Liquidation Preference that would otherwise be payable to each
of such Holders and the Series A Holders, respectively.

Upon the occurrence of a Liquidation Event, following completion of the
distributions required by the first sentence of Section 6(a), if assets or
surplus funds remain in the Corporation, the holders of the Common Stock and
other Junior Securities shall share in all remaining assets of the Corporation.

The Corporation shall provide written notice of any Liquidation Event or
Fundamental Transaction to each record Holder not less than 45 days prior to the
payment date or effective date thereof. Unless a Holder otherwise notifies the
Corporation, which notice must be delivered prior to the effective date of a
Fundamental Transaction (or, if later, within five (5) Trading Days after such
Holder receives notice of such Fundamental Transaction from the Corporation),
such Fundamental Transaction will be treated as a Liquidation Event with respect
to such Holder for the purposes of this Section 6. Notwithstanding anything in
this Certificate of Designations of Series B Convertible Preferred Stock to the
contrary, for so long as the Corporation’s 10.5% Senior Notes due 2009 remain
outstanding, the Corporation shall have no obligation with respect to any
Fundamental Transaction referred to in this Section 6 unless the Corporation has
fully satisfied all of its obligations under Sections 4.06 and 4.10 of the 2009
Indenture.

(d) In the event that, immediately prior to the closing of a Liquidation Event
that is not a Fundamental Transaction, the cash distributions required by
Section 6(a) have not been made, the Corporation shall forthwith either:
(i) cause such closing to be postponed until such time as such cash
distributions have been made; or (ii) cancel such transaction, in which event
the rights, preferences and privileges of the Holders shall revert to and be the
same as such rights, preferences and privileges existing immediately prior to
the date of the first notice by the Corporation required under Section 6(c).

(e) For so long as 5,000 shares of Series B Preferred Stock remain outstanding,
in the event that, immediately prior to the closing of a Liquidation Event that
is a Fundamental Transaction, the cash distributions required by Section 6(a)
have not been made, the Corporation shall forthwith either: (i) cause such
closing to be postponed until such time as such cash distributions have been
made; or (ii) cancel such transaction, in which event the rights, preferences
and privileges of the Holders shall revert to and be the same as such rights,
preferences and privileges existing immediately prior to the date of the first
notice by the Corporation required under Section 6(c).

 

A-7



--------------------------------------------------------------------------------

CONVERSION. AT THE OPTION OF ANY HOLDER, ANY SHARES OF SERIES B PREFERRED STOCK
HELD BY THAT HOLDER MAY BE CONVERTED INTO COMMON STOCK BASED ON THE CONVERSION
PRICE THEN IN EFFECT FOR THE SERIES B PREFERRED STOCK. A HOLDER MAY CONVERT
SHARES OF SERIES B PREFERRED STOCK INTO COMMON STOCK PURSUANT TO THIS PARAGRAPH
AT ANY TIME AND FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE, BY DELIVERING
TO THE CORPORATION A CONVERSION NOTICE (THE “CONVERSION NOTICE”), IN THE FORM
ATTACHED HERETO AS EXHIBIT A, APPROPRIATELY COMPLETED AND DULY SIGNED, AND THE
DATE ANY SUCH CONVERSION NOTICE IS DELIVERED TO THE CORPORATION (AS DETERMINED
IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF) IS A “CONVERSION DATE.”

MECHANICS OF CONVERSION.

The number of Underlying Shares issuable upon any conversion of shares of Series
B Preferred Stock hereunder shall equal the Stated Value of such shares of
Series B Preferred Stock to be converted divided by the Conversion Price on the
Conversion Date.

Upon conversion of any shares of Series B Preferred Stock, the Corporation shall
promptly (but in no event later than three (3) Trading Days after the Conversion
Date) issue or cause to be issued and cause to be delivered to the Holder, or
upon the written order of the Holder and in such name or names as the Holder may
designate, a certificate or certificates for the Underlying Shares issuable upon
such conversion, free of restrictive legends unless such Underlying Shares are
still required to bear a restrictive legend. The Holder, or any Person so
designated by the Holder to receive Underlying Shares, shall be deemed to have
become holder of record of such Underlying Shares as of the Conversion Date. If
the shares are then not required to bear a restrictive legend, the Corporation
shall, upon request of the Holder, deliver Underlying Shares hereunder
electronically through The Depository Trust Corporation or another established
clearing corporation performing similar functions, and shall credit the number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with The Depository Trust Corporation through
its Deposit Withdrawal Agent Commission System.

A Holder shall deliver the original certificate(s) evidencing the Series B
Preferred Stock being converted (or an affidavit of lost certificate and any
indemnity or bond required by the Corporation’s transfer agent) together with a
duly completed Conversion Notice in proper form in order to effect a conversion
of such Series B Preferred Stock. Upon surrender of a certificate following one
or more partial conversions, the Corporation shall promptly deliver to the
Holder a new certificate representing the remaining shares of Series B Preferred
Stock.

The Corporation’s obligations to issue and deliver Underlying Shares upon
conversion of Series B Preferred Stock in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by any Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by any Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by any Holder or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to any Holder in connection
with the issuance of such Underlying Shares.

 

A-8



--------------------------------------------------------------------------------

REDEMPTION.

On the earlier to occur of (x) an Involuntary Change of Control and
(y) January 31, 2017 (the date of such earlier event, the “Mandatory Redemption
Date”), the Corporation shall redeem all of the then outstanding Series B
Preferred Stock at a price equal to 100% of the Stated Value of such shares of
Series B Preferred Stock, plus all accrued but unpaid dividends thereon to the
date of payment, in cash (the “Redemption Price”). The Corporation shall provide
each Holder not less than 60 days prior written notice of the Mandatory
Redemption Date. The terms of this section may be waived by a Holder with
respect to the shares of Series B Preferred Stock held by that Holder in the
event of a Mandatory Redemption Date in respect of clause (x) above but not in
respect of clause (y).

If the funds of the Corporation legally available to redeem shares of Series B
Preferred Stock on the Mandatory Redemption Date are insufficient to redeem the
total number of such shares required to be redeemed on such date or the
Corporation is otherwise prohibited from redeeming the total number of such
shares, the Corporation shall (i) take any action necessary or appropriate, to
the extent reasonably within its control, to remove promptly any impediments to
its ability to redeem the total number of shares of Series B Preferred Stock
required to be so redeemed, including to the extent permissible under applicable
law, reducing the stated capital of the Corporation or causing a revaluation of
the assets of the Corporation under Section 154 of the DGCL to create sufficient
surplus to make such redemption, and (ii) in any event, use any funds legally
available to redeem the maximum possible number of such shares from the holders
of such shares to be redeemed in proportion to the respective number of such
shares that otherwise would have been redeemed if all such shares had been
redeemed in full. At any time thereafter when additional funds of the
Corporation are legally available to redeem such shares of Series B Preferred
Stock, the Corporation shall immediately use such funds to redeem the balance of
the shares that the Corporation becomes obligated to redeem on the Mandatory
Redemption Date (but that it has not yet redeemed) at the Redemption Price. In
the event that shares of Series B Preferred Stock required to be redeemed are
not redeemed and continue to be outstanding, such shares shall continue to be
entitled to dividends thereon as provided in Section 5 until the date on which
the Corporation actually redeems such shares.

Until the aggregate Redemption Price has been paid for all shares of Series B
Preferred Stock being redeemed: (A) no dividend whatsoever shall be paid or
declared, and no distribution shall be made, on any capital stock of the
Corporation (other than dividends payable solely in Common Stock, the continued
accrual of dividends as provided in this Certificate of Designations and the
continued accrual of dividends as provided in the Series A Certificate of
Designations); and (B) no shares of capital stock of the Corporation (other than
the Series B Preferred Stock in accordance with this Section 9) shall be
purchased, redeemed or acquired by the Corporation and no monies shall be paid
into or set aside or made available for a sinking fund for the purchase,
redemption or acquisition thereof; provided, however, to the extent any shares
of Series A Preferred Stock are then outstanding, the Corporation’s obligation
to redeem shares of Series B Preferred Stock in accordance with this Section 9
shall be deemed amended and modified to provide that the shares of Series B
Preferred Stock and Series A Preferred Stock shall be redeemed ratably on a
share for share basis in proportion to the aggregate Redemption Price and the
aggregate redemption price of the Series A Preferred Stock (as provided in the
Series A Certificate of Designations).

If any shares of Series B Preferred Stock are not redeemed on the Mandatory
Redemption Date for any reason, all such unredeemed shares shall remain
outstanding and entitled to all the rights and preferences provided herein, and
the Corporation shall pay interest on the Redemption Price and any dividend
accruing after the Mandatory Redemption Date applicable to

 

A-9



--------------------------------------------------------------------------------

such unredeemed shares at an aggregate per annum rate equal to eighteen percent
(18%) (increased by 1% at the end of each three (3) month period thereafter
until the Redemption Price, and any interest thereon, is paid in full), with
such interest to accrue daily in arrears and to be compounded quarterly;
provided, that in no event shall such interest exceed the maximum permitted rate
of interest under applicable law, and provided further that the Corporation
shall make all filings necessary to raise such rate to the maximum permitted
rate of interest under applicable law (the “Maximum Permitted Rate”). In the
event that fulfillment of any provision hereof results in such rate of interest
being in excess of the Maximum Permitted Rate, the amount of interest required
to be paid hereunder shall automatically be reduced to eliminate such excess;
provided, that any subsequent increase in the Maximum Permitted Rate shall be
retroactively effective to the applicable Mandatory Redemption Date to the
extent permitted by law.

If any shares of Series B Preferred Stock are not redeemed on the Mandatory
Redemption Date for any reason, the number of directors constituting the Board
shall automatically be increased by a number equal to the number of directors
then constituting the Board, plus one (1), and the holders of outstanding shares
of Series B Preferred Stock, together with the holders of outstanding shares of
Series A Preferred Stock, shall be entitled, voting as a single class (to the
exclusion of the holders of all other securities and classes of capital stock of
the Corporation), to elect such additional directors. For the avoidance of
doubt, such additional directors shall constitute a majority of the Board. The
period beginning on the Mandatory Redemption Date and ending on the date upon
which all shares of Series B Preferred Stock required to be redeemed are so
redeemed is referred to herein as the “Voting Period.” As soon as practicable
after the commencement of the Voting Period, the Corporation shall call a
special meeting of the Holders and Series A Holders to be held not more than
twenty (20) days after the date of mailing of notice of such meeting. If the
Corporation fails to send a notice, any such Holder or Series A Holder may call
the meeting on like notice. The record date for determining the Holders and
Series A Holders entitled to notice of and to vote at such special meeting shall
be the close of business on the fifth (5th) business day preceding the day on
which such notice is mailed. At any such special meeting and at each meeting of
Holders held during a Voting Period at which directors are to be elected (or
with respect to any action by written consent in lieu of a meeting of
stockholders), such Holders and Series A Holders, voting together as a single
class to the exclusion of the holders of all other securities and classes of
capital stock of the Corporation, shall be entitled to elect the number of
directors prescribed in this Section 9(e), and each share of Series B Preferred
Stock and Series A Preferred Stock shall be entitled to one (1) vote (whether
voted in person by the holder thereof or by proxy or pursuant to a stockholders’
consent). The terms of office of all persons who are incumbent directors of the
Corporation at the time of a special meeting of the Holders and Series A Holders
to elect such additional directors shall continue, notwithstanding the election
at such meeting of the additional directors that such Holders and Series A
Holders are entitled to elect, and the additional directors so elected by such
Holders and Series A Holders, together with such incumbent directors, shall
constitute the duly elected directors of the Corporation. Simultaneously with
the termination of a Voting Period, the terms of office of the additional
directors elected by the Holders and Series A Holders under this Section 9(e)
shall terminate, such incumbent directors shall constitute the directors of the
Corporation and the rights of the Holders and Series A Holders to elect
additional directors pursuant to this Section 9(e) shall cease.

Notwithstanding anything in this Certificate of Designations of Series B
Convertible Preferred Stock to the contrary, for so long as any of the
Corporation’s 10.5% Senior Notes due 2009 remain outstanding, the Corporation
shall have no obligation to redeem shares of Series B Preferred Stock as a
result of an Involuntary Change of Control unless the Corporation has fully
satisfied all of its obligations under Sections 4.06 and 4.10 of the 2009
Indenture.

 

A-10



--------------------------------------------------------------------------------

CALL RIGHT.

Subject to the provisions of this Section 10, the Corporation shall have the
right (the “Call Right”) at any time on or after January 31, 2014 to repurchase
all (but not less than all) of the then outstanding shares of Series B Preferred
Stock at a price equal to the Redemption Price. The Corporation must deliver a
written notice of the exercise of the Call Right to each Holder at least 30 days
prior to the date on which the shares of Series B Preferred Stock are to be
repurchased (the “Call Repurchase Date”), which notice shall state the Call
Repurchase Date and the Redemption Price. Not less than five (5) Trading Days
prior to the Call Repurchase Date, the Corporation shall deposit the entire
Redemption Price for all shares of Series B Preferred Stock into an account with
a commercial bank having not less than $500,000,000 in assets, such funds to be
held exclusively for the purpose of paying the Redemption Price to the Holders.
Upon receipt of payment of the Redemption Price by the Holders, each such Holder
will deliver the certificate(s) evidencing the Series B Preferred Stock redeemed
by the Corporation, unless such Holder is awaiting receipt of a new certificate
evidencing such shares from the Corporation pursuant to another provision
hereof. At any time on or prior to the Call Repurchase Date, a Holder may
convert any or all of the shares of Series B Preferred Stock held by it, and the
Corporation shall honor any such conversions in accordance with the terms
hereof.

Notwithstanding Section 10(a) above, the Corporation may not exercise its Call
Right or redeem shares of Series B Preferred Stock on the Call Repurchase Date
pursuant to this Section 10, and any notice delivered under Section 10(a) will
be void, unless (A) from the period commencing on the Corporation’s delivery of
the irrevocable written notice electing an exercise of the Call Right through
the Call Repurchase Date, the Equity Conditions are satisfied (or waived in
writing by the applicable Holder) on each Trading Day with respect to all of the
Underlying Shares then issuable upon conversion in full of all outstanding
Series B Preferred Stock, (B) the exercise of the Call Right was approved by a
majority of the Board other than any other director who is nominated by or an
affiliate of a Holder and (C) concurrently with the exercise of the Call Right
pursuant to the provisions of this Section 10, the Corporation exercises the
comparable Call Right under Section 10 of the Series A Certificate of
Designations (the “Series A Call Right”). The Corporation further agrees not to
exercise the Series A Call Right unless it concurrently exercises the Call Right
hereunder.

VOTING RIGHTS; BOARD OF DIRECTORS.

Except as otherwise provided herein or as required by applicable law, the
Holders shall be entitled to vote on all matters on which holders of Common
Stock are entitled to vote, including, without limitation, the election of
directors. For such purposes, each Holder shall be entitled to a number of votes
in respect of the shares of Series B Preferred Stock owned by it equal to the
number of shares of Common Stock into which such shares of Series B Preferred
Stock are convertible by the Holders as of the record date for the determination
of stockholders entitled to vote on such matter, or if no record date is
established, at the date such vote is taken or any written consent of
stockholders is solicited. Except as otherwise provided herein, in any relevant
agreement or as required by applicable law, the Holders and the holders of
Common Stock shall vote together as a single class on all matters submitted to a
vote or consent of stockholders.

 

A-11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, for so long as at least 5,000 shares
of Series B Preferred Stock remain outstanding, the Corporation shall not,
without the affirmative vote of the holders of a majority of the shares of
Series B Preferred Stock and Series A Preferred Stock, voting as a single class
(to the exclusion of the holders of all other securities and Capital Stock of
the Corporation) then outstanding:

amend or propose to amend the Restated Certificate of Incorporation or by-laws
or other comparable governing instruments of the Corporation or any of the
Subsidiaries, or this Certificate of Designations (whether by amendment,
amalgamation, merger or otherwise);

issue or authorize the issuance of any equity of the Corporation with rights on
liquidation. as to dividends, on redemption, as to voting, or otherwise, senior
to or pari passu with the Series B Preferred Stock (other than the Series A
Preferred Stock), or authorize or issue any shares of Series B Preferred Stock;

dissolve or liquidate the Corporation;

purchase, redeem (other than pursuant to any equity plan outstanding as of the
date of the Purchase Agreement giving the Corporation the right to repurchase
stock or other securities of the Corporation at cost upon the termination of an
employee’s or director’s services and approved by the Continuing Directors) or
set aside any sums for the purchase or redemption of, or declare or pay any
dividend (including a dividend payable in securities of the Corporation) or
declare or pay any dividends or make any distributions of cash, property or
securities of the Corporation in respect of any Common Stock or any other class
of Junior Securities or any other Common Share Equivalents (other than the
Series A Preferred Stock);

acquire any other corporation or business concern, whether by acquisition of
assets, capital stock, merger or otherwise, and whether by payment of cash, the
issuance of capital stock or otherwise, other than acquisitions of up to
$5,000,000 per annum, not exceeding $15,000,000 in the aggregate;

enter into (A) a merger or consolidation of the Corporation with or into another
entity (with respect to which less than a majority of the outstanding voting
power of the surviving or consolidated company immediately following such event
is held by Persons who were stockholders of the Corporation immediately prior to
such event), (B) the sale, disposition, license or transfer, directly or
indirectly, of any assets or property with a value equal to or greater than
$1,000,000 or that are otherwise material to the Corporation or its business;

be acquired by any Person (or group of affiliated or associated Persons) of
beneficial ownership of a majority of the equity of the Corporation (whether or
not newly-issued shares) in a single transaction or a series of related
transactions, redeem or repurchase shares representing a majority of the voting
power of the outstanding shares of capital stock of the Corporation, or undergo
any other change of control of 50% or more of the outstanding voting power of
the Corporation;

 

A-12



--------------------------------------------------------------------------------

fail to maintain its corporate existence, or change the nature of the
Corporation’s principal business to any business which is fundamentally and
materially distinct and separate from the business currently conducted by the
Corporation;

create, incur, assume or suffer to exist any Indebtedness, other than
Indebtedness outstanding as of the date hereof or any extensions, refinancing or
renewals thereof (which extensions, refinancings or renewals, other than any
such extension refinancing or renewal specifically contemplated in the Purchase
Agreement, shall be on terms no less favorable to the Corporation than the
current terms of such Indebtedness), in excess of $15,000,000 in the aggregate,
other than (A) trade Indebtedness incurred to finance the purchase of equipment,
components and other similar property and operating assets, in each case, in the
ordinary course of business consistent with past practice, and any extensions,
refinancings and renewals of any of the foregoing; provided that such
extensions, refinancings or renewals do not or will not impose more burdensome
terms, conditions or obligations upon the Corporation or any Subsidiary or
increase the commitments or loan amounts thereunder, and (B) inter-company
Indebtedness between the Corporation and any wholly-owned Subsidiary incurred in
the ordinary course of business and consistent with past practice; or

enter into any agreement to do any of the foregoing or cause or permit any
Subsidiary of the Corporation directly or indirectly to take any actions
described in clauses (i) through (ix) above.

The holders of outstanding shares of Series B Preferred Stock shall be entitled
to vote in the election of all directors of the Corporation together with
holders of all other shares of the Corporation’s outstanding capital stock
entitled to vote thereon, voting as a single class, with each outstanding share
of Series B Preferred Stock entitled to the number of votes specified in
Section 11(a).

Notwithstanding anything herein to the contrary, for so long as any of the
Corporation’s 10.5% Senior Notes due 2009 remain outstanding, no Holder shall
have or may exercise voting rights in respect of a number of shares of Common
Stock issuable upon conversion of the Series B Preferred Stock, together with
any other shares of Common Stock or Series A Preferred Stock as to which such
Holder, together with any other Person with whom such Holder would be considered
a “person” (as defined in Section 13(d) and 14(d) under the Exchange Act) in
relation to such Common Stock, Series A Preferred Stock or Series B Preferred
Stock, is the direct or indirect “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act (and including all shares of Common Stock, that
such Holder and any such other Person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time)), directly
or indirectly representing more than 49% of the then outstanding Common Stock.

CHARGES, TAXES AND EXPENSES. ISSUANCE OF CERTIFICATES FOR SHARES OF SERIES B
PREFERRED STOCK AND FOR UNDERLYING SHARES ISSUED ON CONVERSION OF (OR OTHERWISE
IN RESPECT OF) THE SERIES B PREFERRED STOCK SHALL BE MADE WITHOUT CHARGE TO THE
HOLDERS FOR ANY ISSUE TAX, WITHHOLDING TAX, TRANSFER AGENT FEE OR OTHER
INCIDENTAL TAX OR EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH CERTIFICATES, ALL
OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE CORPORATION. THE HOLDER SHALL

 

A-13



--------------------------------------------------------------------------------

BE RESPONSIBLE FOR ALL TRANSFER TAX AND OTHER TAX LIABILITY THAT MAY ARISE AS A
RESULT OF HOLDING OR TRANSFERRING THE SERIES B PREFERRED STOCK OR RECEIVING
UNDERLYING SHARES IN RESPECT OF THE SERIES B PREFERRED STOCK.

REPLACEMENT CERTIFICATES. IF ANY CERTIFICATE EVIDENCING SERIES B PREFERRED STOCK
OR UNDERLYING SHARES IS MUTILATED, LOST, STOLEN OR DESTROYED, OR A HOLDER FAILS
TO DELIVER SUCH CERTIFICATE AS MAY OTHERWISE BE PROVIDED HEREIN, THE CORPORATION
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION FOR SUCH CERTIFICATE, A NEW
CERTIFICATE, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
CORPORATION OF SUCH LOSS, THEFT OR DESTRUCTION (IN SUCH CASE) AND, IN EACH CASE,
CUSTOMARY AND REASONABLE INDEMNITY, IF REQUESTED. APPLICANTS FOR A NEW
CERTIFICATE UNDER SUCH CIRCUMSTANCES SHALL ALSO COMPLY WITH SUCH OTHER
REASONABLE REGULATIONS AND PROCEDURES AND PAY SUCH OTHER REASONABLE THIRD-PARTY
COSTS AS THE CORPORATION MAY PRESCRIBE.

RESERVATION OF UNDERLYING SHARES. THE CORPORATION SHALL, AT ALL TIMES RESERVE
AND KEEP AVAILABLE OUT OF THE AGGREGATE OF ITS AUTHORIZED BUT UNISSUED AND
OTHERWISE UNRESERVED COMMON STOCK, SOLELY FOR THE PURPOSE OF ENABLING IT TO
ISSUE UNDERLYING SHARES AS REQUIRED HEREUNDER, THE NUMBER OF UNDERLYING SHARES
WHICH ARE THEN ISSUABLE AND DELIVERABLE UPON THE CONVERSION OF (AND OTHERWISE IN
RESPECT OF) ALL OUTSTANDING SERIES B PREFERRED STOCK (TAKING INTO ACCOUNT THE
ADJUSTMENTS OF SECTION 15), FREE FROM PREEMPTIVE RIGHTS OR ANY OTHER CONTINGENT
PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDERS. ALL UNDERLYING SHARES SO
ISSUABLE AND DELIVERABLE SHALL, UPON ISSUANCE IN ACCORDANCE WITH THE TERMS
HEREOF, BE DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND NONASSESSABLE.
THE CORPORATION COVENANTS THAT IT SHALL USE ITS REASONABLE BEST EFFORTS TO
SATISFY EACH OF THE EQUITY CONDITIONS.

CERTAIN ADJUSTMENTS. THE CONVERSION PRICE IS SUBJECT TO ADJUSTMENT FROM TIME TO
TIME AS SET FORTH IN THIS SECTION 15.

Stock Dividends and Splits. If the Corporation, at any time while Series B
Preferred Stock is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the applicable
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 

A-14



--------------------------------------------------------------------------------

Pro Rata Distributions. If the Corporation, at any time while Series B Preferred
Stock is outstanding, distributes or pays as a dividend to holders of Common
Stock (i) evidences of its Indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph), (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset
(including, without limitation, cash) (in each case, “Distributed Property”),
then in each such case the Corporation shall simultaneously deliver to each
Holder the Distributed Property that each such Holder would have been entitled
to receive in respect the number of Underlying Shares then issuable pursuant to
Section 8(a) above had the Holder been the record holder of such Underlying
Shares immediately prior to the applicable record or payment date.

Fundamental Transactions. If the Corporation, at any time while Series B
Preferred Stock is outstanding, effects any Fundamental Transaction, then upon
any subsequent conversion of Series B Preferred Stock, each Holder shall have
the right to receive, for each Underlying Share that would have been issuable
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it could have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then each Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of Series B
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
series of preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 15(c) and
insuring that the Series B Preferred Stock (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.

Subsequent Equity Sales. If at any time while any shares of Series B Preferred
Stock remain outstanding the Corporation or any Subsidiary issues additional
shares of Common Stock or rights, warrants, options or other securities or debt
convertible, exercisable or exchangeable for Common Stock or otherwise entitling
any Person to acquire Common Stock (collectively, “Common Share Equivalents”) at
a purchase price per share of Common Stock (the “Effective Price”) less than the
Conversion Price (as adjusted hereunder to such date), then the Conversion Price
shall be adjusted to a Conversion Price determined by multiplying the Conversion
Price then in effect by a fraction, (i) the numerator of which shall be the sum
of (x) the number of shares of Common Stock outstanding on the date of such
issuance and (y) the number of additional shares Common Stock which the
aggregate offering price of the total number shares of Common Stock so issued
(or the sum of the aggregate offering price of the total number of Common Share
Equivalents so issued and the aggregate amount of cash due upon exercise,
exchange or conversion of such Common Share Equivalents) would purchase at the
Conversion Price then in effect, and (ii) the denominator of which shall be the
sum of (x) the number of shares of Common Stock outstanding on the date of such
issuance and (y) the number of additional shares of Common Stock issued (or the
number of shares

 

A-15



--------------------------------------------------------------------------------

of Common Stock for which or into which the Common Share Equivalents so offered
are exercisable, exchangeable or convertible at the Effective Price). For
purposes of this paragraph, in connection with any issuance of any Common Share
Equivalents, (A) the maximum number of shares of Common Stock potentially
issuable at any time upon conversion, exercise or exchange of such Common Share
Equivalents (the “Deemed Number”) shall be deemed to be outstanding upon
issuance of such Common Share Equivalents, (B) the Effective Price applicable to
such Common Shares shall equal the minimum dollar value of consideration payable
to the Corporation to purchase such Common Share Equivalents and to convert,
exercise or exchange them into shares of Common Stock, divided by the Deemed
Number, (C) no further adjustment shall be made to the Conversion Price upon the
actual issuance of Common Shares upon conversion, exercise or exchange of such
Common Share Equivalents, and (D) to the extent that any such Common Share
Equivalents expire before fully converted, exercised or exchanged, the
Conversion Price will be readjusted to reflect such expiration. If, at any time
while any shares of Series B Preferred Stock are outstanding, the Corporation or
any Subsidiary directly or indirectly issues Common Share Equivalents with an
Effective Price or a number of underlying shares that floats or resets or
otherwise varies or is subject to adjustment based (directly or indirectly) on
market prices of the Common Stock (a “Floating Price Security”), then for
purposes of applying this Section 15(d) in connection with any subsequent
conversion, the Effective Price will be determined separately on each Conversion
Date and will be deemed to equal the lowest Effective Price at which any holder
of such Floating Price Security is entitled to acquire Common Shares on such
Conversion Date (regardless of whether any such holder actually acquires any
shares on such date). Notwithstanding the foregoing, no adjustment will be made
under this paragraph (d) in respect of any issuances of Common Stock and Common
Share Equivalents made pursuant to the definition of Excluded Stock.

Calculations. All calculations under this Section 15 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares shall be considered an issue or sale of Common Stock.

Notice of Adjustments. Upon the occurrence of each adjustment pursuant to this
Section 15, the Corporation at its expense will promptly compute such adjustment
in accordance with the terms hereof and prepare a certificate describing in
reasonable detail such adjustment and the transactions giving rise thereto,
including all facts upon which such adjustment is based. Upon written request,
the Corporation will promptly deliver a copy of each such certificate to each
Holder and to the Corporation’s transfer agent.

Notice of Corporate Events. If the Corporation (i) declares a dividend (other
than a dividend pursuant to Section 5 above) or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Corporation or any Subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Corporation, then the
Corporation shall deliver to each Holder a notice describing the material terms
and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction.

FRACTIONAL SHARES. THE CORPORATION SHALL NOT BE REQUIRED TO ISSUE OR CAUSE TO BE
ISSUED FRACTIONAL UNDERLYING SHARES ON CONVERSION

 

A-16



--------------------------------------------------------------------------------

OF SERIES B PREFERRED STOCK. IF ANY FRACTION OF AN UNDERLYING SHARE WOULD,
EXCEPT FOR THE PROVISIONS OF THIS SECTION 16, BE ISSUABLE UPON CONVERSION OF
SERIES B PREFERRED STOCK, THE NUMBER OF UNDERLYING SHARES TO BE ISSUED WILL BE
ROUNDED UP TO THE NEAREST WHOLE SHARE.

NOTICES. ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES HEREUNDER
(INCLUDING WITHOUT LIMITATION ANY CONVERSION NOTICE) SHALL BE IN WRITING AND
SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 4:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR
LATER THAN 4:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (III) THE TRADING
DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN. THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE: (I) IF TO
THE CORPORATION, TO 200 CLINTON AVENUE WEST, SUITE 1000, HUNTSVILLE, ALABAMA
35801, FACSIMILE: (256) 580-3996, ATTENTION: DAVID OWEN, OR (II) IF TO A HOLDER,
TO THE ADDRESS OR FACSIMILE NUMBER APPEARING ON THE CORPORATION’S STOCKHOLDER
RECORDS OR SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH HOLDER MAY PROVIDE TO
THE CORPORATION IN ACCORDANCE WITH THIS SECTION 17.

MISCELLANEOUS.

The headings herein are for convenience only, do not constitute a part of this
Certificate of Designations and shall not be deemed to limit or affect any of
the provisions hereof.

No provision of this Certificate of Designations may be amended, except in a
written instrument signed by the Corporation and holders of at least two-thirds
of the shares of Series B Preferred Stock then outstanding. Notwithstanding
anything in the certificate of incorporation of the Corporation to the contrary,
the Holders of Series B Preferred Stock may take any action hereunder by written
consent. Any of the rights of the Holders set forth herein, including any Equity
Conditions or any other similar conditions for the Holders’ benefit, may be
waived by the affirmative vote of holders of at least two-thirds of the shares
of Series B Preferred Stock then outstanding, except that each Holder may waive
its own rights as provided in this Certificate of Designations. No waiver of any
default with respect to any provision, condition or requirement of this
Certificate of Designations shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

A-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Wolverine Tube, Inc. has caused this Certificate of
Designations to be duly executed as of this __ day of March, 2008.

 

WOLVERINE TUBE, INC. By:  

 

Name:   Title:  

 

A-18



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERSION NOTICE

(To be executed by the registered Holder

in order to convert shares of Series B Preferred Stock)

The undersigned hereby elects to convert the number of shares of Series B
Convertible Preferred Stock indicated below into shares of Common Stock of
Wolverine Tube, Inc., according to the conditions hereof, as of the date written
below.

 

 

Date to Effect Conversion

 

Number of shares of Series B Preferred Stock owned prior to Conversion

 

Number of shares of Series B Preferred Stock to be Converted

 

Stated Value of shares of Series B Preferred Stock to be Converted

 

Number of shares of Common Stock to be Issued

 

Applicable Conversion Price

 

Number of shares of Series B Preferred Stock subsequent to Conversion

 

Name of Holder By:  

 

Name:  

 

Title:  

 

 

A-19



--------------------------------------------------------------------------------

Exhibit 10.9

Exhibit B

SERIES B PREFERRED STOCK REGISTRATION RIGHTS AGREEMENT

This Series B Preferred Stock Registration Rights Agreement (this “Agreement”)
is made and entered into as of March 20, 2008 between WOLVERINE TUBE, INC., a
Delaware corporation (the “Company”), and The Alpine Group, Inc., a Delaware
corporation (the “Purchaser”).

RECITALS

WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to the Closing under, the Series B Preferred Stock
Purchase Agreement, dated as of even date herewith, between the Company and the
Purchaser (the “Purchase Agreement”); and

WHEREAS, pursuant to the Purchase Agreement and concurrently with the execution
of this Agreement, the Purchaser is acquiring from the Company shares of the
Company’s Series B Convertible Preferred Stock, par value $1.00 per share (the
“Preferred Stock”); and

WHEREAS, in consideration of the Purchaser’s entry into the Purchase Agreement,
the Company has agreed to execute and deliver this Agreement.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

DEFINITIONS. IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS AGREEMENT,
(A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
GIVEN TO SUCH TERMS IN THE PURCHASE AGREEMENT, AND (B) THE FOLLOWING TERMS HAVE
THE MEANINGS INDICATED:

“Demand Registration Statement” means any Registration Statement filed or to be
filed pursuant to a written Purchaser Request pursuant to either Section 2 or
Section 3.

“Holder” means any holder, from time to time, of Registrable Securities.

“Piggy-Back Registration Statement” means a Registration Statement filed or to
be filed pursuant to which the Company has received one (1) or more written
requests to participate pursuant to Section 4.

“Primary Registration Statement” means (i) the initial Registration Statement to
be filed within forty-five (45) days of the Closing pursuant to Section 2,
(ii) any Demand Registration Statement or (ii) any other Registration Statement
filed pursuant to this Agreement other than a Piggy-Back Registration Statement.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rules 430A, 430B or 430C promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

B-1



--------------------------------------------------------------------------------

“Purchaser Request” means a request to register Registrable Securities with an
aggregate value of at least ten million dollars ($10,000,000), calculated using
the closing price of the Company’s Common Shares on the Trading Market on the
date preceding the date of the Purchaser Request) pursuant to requests from
Purchaser under this Agreement.

“Registrable Securities” means any Preferred Stock or Common Stock (including
Underlying Shares) issued or issuable pursuant to the Transaction Documents,
together with any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing; provided, however, that any Registrable Securities shall cease to be
Registrable Securities when (i) they have been sold pursuant to a registration
statement under the Securities Act, or (ii) they have been sold pursuant to
Rule 144.

“Registration Statement” shall mean any registration statement to be filed under
the Exchange Act, which covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus included therein, all
amendments and supplements to such Registration Statement, including
pre-effective and post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such Registration Statement.

“Rule 144,” “Rule 415,” “Rule 424” and “Rule 461” means Rule 144, Rule 415,
Rule 424 and Rule 461, respectively, promulgated by the Commission pursuant to
the Securities Act, as such Rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

“Shelf Registration Statement” means a Registration Statement filed or to be
filed with the Commission pursuant to Section 2 hereof on an appropriate form
under the Exchange Act, which covers the re-sale of some or all of the
Registrable Securities by a Holder or Holders pursuant to Rule 415 under the
Securities Act, or any similar rule that may be adopted by the Commission,
amendment and supplements to such Registration Statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

PRIMARY REGISTRATION STATEMENT. UPON:

the Closing (as defined in the Purchase Agreement); or

the receipt by the Company of a written Purchaser Request under this Section 0
that the Company file a Registration Statement,

the Company shall prepare and file (as expeditiously as practicable, and in any
event within forty-five (45) days after the Closing or thirty (30) days after
receipt any Purchaser Request, as applicable but subject to any applicable
Blackout Periods) with the Commission a Shelf Registration Statement covering
the resale of all Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415. Such Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise directed by the Holders) the “Plan of Distribution” attached hereto as
Annex A. The Company shall, subject to any applicable Blackout Periods, use its
best efforts to cause such Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof (the date of
such declaration being the “Effectiveness Date”), and in any event within one
hundred twenty (120) days of

 

B-2



--------------------------------------------------------------------------------

the Closing or ninety (90) days after receipt of the Purchaser Request, as
applicable, and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until the earlier of (i) the
fifth anniversary of the Effectiveness Date and (ii) when all Registrable
Securities covered by such Registration Statement have been sold (the
“Effectiveness Period”). The Company shall notify each Holder in writing
promptly (and in any event within one Trading Day) after receiving notification
from the Commission that a Registration Statement has been declared effective.

DEMAND REGISTRATION.

If at any time the Company shall receive a written Purchaser Request that the
Company file a registration statement under the Securities Act, then the Company
shall, within ten (10) days of the receipt thereof, give written notice of such
Purchaser Request to all Holders and, subject to the limitations of Section 5
below, shall file (as expeditiously as practicable, and in any event within
thirty (30) days of the receipt of such request) and use its commercially
reasonable best efforts to have declared effective, a registration statement
under the Securities Act with respect to all Registrable Securities which the
Holders request to be registered within fifteen (15) days of the mailing of such
notice by the Company in accordance with Section 10(g) below.

If the Holders making the Purchaser Request intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 0
and the Company shall include such information in the written notice referred to
in Section 0. In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Holders participating in the underwriting and such
Holder) to the extent provided herein. A majority in interest of the Holders of
Registrable Securities participating in the underwriting, with the consent of
the Company, which consent shall not be unreasonably withheld, shall select the
managing underwriter or underwriters in such underwriting. All Holders proposing
to distribute their securities through such underwriting shall (together with
the Company as provided in Section 6(l)) enter into an underwriting agreement in
customary form with the underwriter or underwriters so selected for such
underwriting by a majority in interest of such Holders; provided, however, that
no Holder (or any of their assignees) shall be required to make any
representations, warranties or indemnities except as they relate to such
Holder’s ownership of shares and authority to enter into the underwriting
agreement and to such Holder’s intended method of distribution, and the
liability of such Holder shall be limited to an amount equal to the net proceeds
from the offering received by such Holder. Notwithstanding any other provision
of this Section 0, if the underwriter advises a Holder that marketing factors
require a limitation of the number of shares to be underwritten, then the Holder
shall so advise the Company and the Company shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated as follows: (i) first, among holders of
Registrable Securities that have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the aggregate amount of
Registrable Securities held by all such holders, until such holders have
included in the underwriting all shares requested by such holders to be
included, and (ii) thereafter, among the Company and all other holders of Common
Stock, if any, that have the right and have elected to participate in such
underwritten offering, in proportion (as nearly as practicable) to the number of
shares of Common Stock the Company and such holders seek to include in such
underwriting. Without the consent of a majority in interest of the Holders of
Registrable Securities participating in a registration referred to in
Section 3(a), no securities other than Registrable Securities shall be covered
by such registration if the inclusion of such other securities would result in a
reduction of the number of Registrable Securities covered by such registration
or included in any underwriting or if, in the opinion of the managing
underwriter, the inclusion of such other securities would adversely impact the
marketing of such offering.

 

B-3



--------------------------------------------------------------------------------

The Company shall be obligated to effect only one (1) registration (and only if
such registration would include Registrable Securities with an aggregate value
of at least five million dollars ($5,000,000), calculated using the closing
price of the Company’s Common Shares on the Trading Market on the date preceding
the date of the Purchaser Request) pursuant to Purchaser Requests under this
Section 3 (an offering which is not consummated shall not be counted for this
purpose).

PIGGY-BACK REGISTRATIONS.

If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Purchaser) any of its Common Shares under the
Securities Act in connection with the public offering of such securities solely
for cash (other than a registration on Form S-8 (or similar or successor form)
relating solely to the sale of securities to participants in a Company stock
plan or to other compensatory arrangements to the extent includable on Form S-8
(or similar or successor form), or a registration on Form S-4 (or similar or
successor form)), the Company shall, at such time, promptly give each Holder
written notice of such registration. Upon the written request of each Holder
received by the Company within twenty (20) Trading Days after mailing of such
notice by the Company in accordance with Section 10(g), the Company shall use
its best efforts to cause to be registered under the Securities Act all of the
Registrable Securities that each such Holder (the “Electing Holders”) has
requested to be registered. The Company shall have no obligation under this
Section 4 to make any offering of its securities, or to complete an offering of
its securities that it proposes to make.

If the Common Shares to be registered in a registration to which this Section 4
applies are to be sold in an underwritten offering, the right of any Electing
Holder to include such Electing Holder’s Registrable Securities in a
registration pursuant to this Section 4 shall be conditioned upon such Electing
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Holders participating in the underwriting and such
Holder) to the extent provided herein. The Company or any other stockholders
(not including the Holders) from whom the Company proposes to effect a
registration of Common Shares pursuant to this Section 4 (“Other Stockholders”),
as the Company and such Other Stockholders shall determine, shall select the
managing underwriter or underwriters in such underwriting. All Holders proposing
to distribute their Registrable Securities through such underwriting shall
(together with the Company and the Other Stockholders as provided in
Section 6(l)) enter into an underwriting agreement in customary form with the
underwriter or underwriters so selected for such underwriting; provided,
however, that no Holder (or any of their assignees) shall be required to make
any representations, warranties or indemnities except as they relate to such
Holder’s ownership of shares and authority to enter into the underwriting
agreement and to such Holder’s intended method of distribution, and the
liability of such Holder shall be limited to an amount equal to the net proceeds
from the offering received by such Holder. Notwithstanding any other provision
of this Section 4, if the underwriter advises the Company that market factors
require a limitation of the number of shares to be underwritten, then the
Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated as follows: (i) first, among the Company and the Other Stockholders,
as they shall determine, until the Company and such Other Stockholders have
included in the underwriting all shares they desire to be included, and
(ii) thereafter, among all other Electing Holders that have elected to
participate in such underwritten offering, in proportion (as nearly as
practicable) to the amount of Registrable Securities each proposes to include in
such underwritten offering.

 

B-4



--------------------------------------------------------------------------------

BLACKOUT PERIOD.

Subject to the provisions of this Section 5(a) and a good faith determination by
a majority of the independent members of the Board of Directors of the Company
that it is in the best interests of the Company to suspend the use of the
Registration Statement, prior to the filing of a Registration Statement or
following the effectiveness of a Registration Statement (and the filings with
any international, federal or state securities commissions) the Company, by
written notice to the managing underwriter (if any) and the Purchaser, may
suspend its obligation to file the Registration Statement with the Commission or
direct the Purchaser to suspend sales of the Registrable Securities pursuant to
a Registration Statement, as the case may be, for such times as the Company
reasonably may determine is necessary and advisable (but in no event for more
than (x) an aggregate of ninety (90) days in any rolling twelve (12)- month
period commencing on the Closing Date or (y) more than sixty (60) days in any
rolling ninety (90)-day period), if any of the following events shall occur:
(1) the representative of the underwriters of an underwritten offering of
primary shares by the Company has advised the Company that the sale of
Registrable Securities pursuant to the Registration Statement would have a
material adverse effect on the Company’s primary offering; (2) the majority of
the independent members of the Board of Directors of the Company shall have
determined in good faith that (A)(x) the offer or sale of any Registrable
Securities would materially impede, delay or interfere with any proposed
financing, offer or sale of securities, acquisition, amalgamation, merger,
tender offer, business combination, corporate reorganization or other similar
significant transaction involving the Company or (y) after obtaining the advice
of counsel, the sale of Registrable Securities pursuant to the Registration
Statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (B) (x) the Company
has a bona fide business purpose for preserving the confidentiality of the
proposed transaction, (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate the proposed transaction, or
(z) the proposed transaction renders the Company unable to comply with
Commission requirements, in each case under circumstances that would make it
impractical or inadvisable to cause the Registration Statement (or such filings)
to become effective or to promptly amend or supplement the Registration
Statement on a post-effective basis, as applicable; or (3) the majority of the
independent members of the Board of Directors of the Company shall have
determined in good faith, after obtaining the advice of counsel, that the
Company is required by law, rule or regulation or that it is in the best
interests of the Company to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to incorporate
information into the Registration Statement for the purpose of (A) including in
the Registration Statement any prospectus required under Section 10(a)(3) of the
Securities Act; (B) reflecting in the prospectus included in the Registration
Statement any facts or events arising after the effective date of the
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represent a fundamental change in the
information set forth therein; or (C) including in the prospectus included in
the Registration Statement any material information with respect to the plan of
distribution not disclosed in the Registration Statement or any material change
to such information. Any period in which the Company’s obligation to file the
Registration Statement or the use of the Registration Statement has been
suspended in accordance with this Section 5(a) is sometimes referred to herein
as a “Blackout Period.” Upon the occurrence of any such suspension, the Company
shall use its commercially reasonable best efforts to file the Registration
Statement, to cause the Registration Statement to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis or to take such action as is necessary to make resumed use of the
Registration Statement compatible with the Company’s best interests, as
applicable, so as to permit the Purchasers to resume sales of the Registrable
Securities as soon as possible.

In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to the managing underwriter (if any) and the
Purchaser to suspend sales of the Registrable Securities and such notice shall
state generally the basis for the notice and that such suspension shall continue
only for so long as the Suspension Event or its effect is continuing (but in no
event longer than the periods specified

 

B-5



--------------------------------------------------------------------------------

in Section 5(a)) and the Company is using its commercially reasonable best
efforts and taking all reasonable steps to file the Registration Statement or to
terminate suspension of the use of the Registration Statement as promptly as
possible. The Purchaser shall not effect any sales of the Registrable Securities
pursuant to such Registration Statement (or such filings) at any time after it
has received a Suspension Notice from the Company and prior to receipt of an End
of Suspension Notice (as defined below). If so directed by the Company, the
Purchaser will deliver to the Company (at the expense of the Company) all copies
(other than permanent file copies) then in the Purchaser’s possession of the
Prospectus covering the Registrable Securities at the time of receipt of the
Suspension Notice. The Purchaser may recommence effecting sales of the
Registrable Securities pursuant to the Registration Statement (or such filings)
following further notice to such effect (an “End of Suspension Notice”) from the
Company, which End of Suspension Notice shall be given by the Company to the
Purchaser and the managing underwriter in the manner described above promptly
following the conclusion of any Suspension Event and its effect.

Notwithstanding any provision herein to the contrary, if the Company shall give
a Suspension Notice pursuant to this Section 5(c), the Company agrees that it
shall extend the period of time during which the applicable Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Purchaser of the
Suspension Notice to and including the date of receipt by the Purchaser of the
End of Suspension Notice and copies of the supplemented or amended Prospectus
necessary to resume sales.

PRIMARY REGISTRATION PROCEDURES. IN CONNECTION WITH THE COMPANY’S REGISTRATION
OBLIGATIONS HEREUNDER WITH RESPECT TO A PRIMARY REGISTRATION STATEMENT, THE
COMPANY SHALL:

Not less than three (3) Trading Days prior to the filing of each Primary
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), the Company shall (i) furnish to the Holders
and Purchaser Counsel copies of all such documents proposed to be filed (other
than those incorporated or deemed to be incorporated by reference), which
documents will be subject to the review of such Holders and Purchaser Counsel,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act. The Company shall not file such
Primary Registration Statement or any related Prospectus, amendments or
supplements thereto to which the Holders of a majority of the Registrable
Securities and Purchaser Counsel shall reasonably object.

(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Primary Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such Primary
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period in the case of a Shelf Registration
Statement, and until the end of the related offering in the case of any other
Primary Registration Statement, and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
(10) Trading Days, to any comments received from the Commission with respect to
any Registration Statement or any amendment thereto and as promptly as
reasonably possible provide the Holders and Purchaser Counsel true and complete
copies of all correspondence from and to the Commission relating to a
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Primary Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Holders thereof set forth in the applicable Primary
Registration Statement as so amended or in such Prospectus as so supplemented.

 

B-6



--------------------------------------------------------------------------------

Notify the Holders of Registrable Securities to be sold pursuant to a Primary
Registration Statement and Purchaser Counsel as promptly as reasonably possible,
and (if requested by any such Person) confirm such notice in writing no later
than one (1) Trading Day thereafter, of any of the following events: (i) the
Commission notifies the Company whether there will be a “review” of any Primary
Registration Statement; (ii) the Commission comments in writing on any Primary
Registration Statement (in which case the Company shall deliver to each Holder a
copy of such comments and of all written responses thereto); (iii) any Primary
Registration Statement or any post-effective amendment thereto is declared
effective; (iv) the Commission or any other federal or state governmental
authority requests any amendment or supplement to a Primary Registration
Statement or Prospectus or requests additional information related thereto;
(v) the Commission issues any stop order suspending the effectiveness of any
Primary Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Primary Registration Statement
become ineligible for inclusion therein or any statement made in any Primary
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Primary Registration Statement, related Prospectus or other
document is required so that it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

Use commercially reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Primary Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

Furnish to each Holder and Purchaser Counsel, without charge, at least one
conformed copy of each Primary Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (excluding those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.

Promptly deliver to each Holder and Purchaser Counsel, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus)
related to a Primary Registration Statement and each amendment or supplement
thereto as such Persons may reasonably request. The Company hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

In the time and manner required by each Trading Market, if at all, prepare and
file with such Trading Market an additional shares listing application covering
all of the Registrable Securities; (ii) take all steps necessary and use its
reasonable best efforts to cause such Registrable Securities to be approved for
listing on each Trading Market as soon as reasonably practicable thereafter;
(iii) to the extent available to the Company, provide to the Purchasers evidence
of any such listing; and (iv) maintain the listing of such Registrable
Securities on each such Trading Market.

Prior to any public offering of Registrable Securities pursuant to a Primary
Registration Statement, to register or qualify or cooperate with the selling
Holders and Purchaser Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions

 

B-7



--------------------------------------------------------------------------------

within the United States as any Holder requests in writing, keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period in the case of a Shelf Registration Statement, and until
the offering is completed in the case of any other Primary Registration
Statement, and do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Primary Registration Statement; provided, however, that the Company
shall not be required to (i) take any action which would subject it to taxation
in any jurisdiction where it is not then subject to taxation, or (ii) qualify to
do business in any jurisdiction or (iii) consent to service of process in any
jurisdiction.

Cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to a Primary Registration Statement, which certificates shall be free,
to the extent permitted by the Purchase Agreement, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may request.

Upon the occurrence of any event described in Section 6(c)(vii), as promptly as
reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to such a Primary Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither such Primary Registration Statement nor
its related Prospectus will contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

Cooperate with any due diligence investigation undertaken by the Holders in
connection with the sale of Registrable Securities pursuant to a Primary
Registration Statement, including without limitation by making available
documents and information.

If Holders of a majority of the Registrable Securities being offered pursuant to
a Primary Registration Statement select underwriters for the offering, enter
into and perform its obligations under an underwriting agreement with such
underwriters, in usual and customary form, including, without limitation, by
providing customary legal opinions, comfort letters and indemnification and
contribution obligations.

In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.

Comply with all applicable rules and regulations of the Commission.

The Company shall not be required to deliver any document pursuant to any
provision of this Section 6 to any Holder that is not selling Registrable
Securities under the applicable Primary Registration Statement.

PIGGY-BACK REGISTRATION PROCEDURES. IN CONNECTION WITH THE COMPANY’S
REGISTRATION OBLIGATIONS HEREUNDER WITH RESPECT TO A PIGGY-BACK REGISTRATION
STATEMENT, THE COMPANY SHALL:

Not less than three (3) Trading Days prior to the filing of each Piggy-Back
Registration Statement or any related Prospectus or any amendment or supplement
thereto (i) furnish to the Electing Holders and Purchaser Counsel copies of all
such documents proposed to be filed, and (ii) cause its officers and directors,
counsel and independent certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.

 

B-8



--------------------------------------------------------------------------------

(i) Cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (ii) as promptly as reasonably possible provide the Electing Holders
and Purchaser Counsel true and complete copies of all correspondence from and to
the Commission relating to a Piggy-Back Registration Statement; and (iii) comply
in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Piggy-Back Registration Statement during the offering.

Notify the Electing Holders and Purchaser Counsel as promptly as reasonably
possible, and (if requested by any such Person) confirm such notice in writing
no later than one (1) Trading Day thereafter, of any of the following events:
(i) the Commission notifies the Company whether there will be a “review” of any
Piggy-Back Registration Statement; (ii) the Commission comments in writing on
any Piggy-Back Registration Statement (in which case the Company shall deliver
to each Electing Holder a copy of such comments and of all written responses
thereto); (iii) any Piggy-Back Registration Statement or any post-effective
amendment is declared effective; (iv) the Commission or any other federal or
state governmental authority requests any amendment or supplement to a
Piggy-Back Registration Statement or related Prospectus or requests additional
information related thereto; (v) the Commission issues any stop order suspending
the effectiveness of any Piggy-Back Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Piggy-Back Registration Statement become ineligible for inclusion therein or any
statement made in any Piggy-Back Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to a Piggy-Back Registration
Statement, related Prospectus or other document is required so that it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

Furnish to each Electing Holder and Purchaser Counsel, without charge, at least
one (1) conformed copy of each Piggy-Back Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (excluding those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

Promptly deliver to each Electing Holder and Purchaser Counsel, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Electing Holders
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus and any amendment or supplement thereto.

Cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Piggy-Back Registration Statement, which certificates
shall be free, to the extent permitted by the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Electing Holders may
request.

Comply with all applicable rules and regulations of the Commission.

 

B-9



--------------------------------------------------------------------------------

The Company shall not be required to deliver any document pursuant to any
provision of this Section 7, other than Section 7(e), to any Electing Holder
that proposes to sell Registrable Securities with less than $50,000 in aggregate
offering price to the public under the Piggy-Back Registration Statement (based
on the last sale price per Common Share on the Trading Market on the Trading Day
preceding the date of the written request sent by such Electing Holder under
Section 4).

Upon the occurrence of any event described in Section 6(c)(vii), as promptly as
reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to such a Piggy-Back Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither such Piggy-Back Registration Statement
nor its related Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

REGISTRATION EXPENSES. ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR
COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE BY THE COMPANY
WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A REGISTRATION
STATEMENT. THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING SENTENCE SHALL
INCLUDE, WITHOUT LIMITATION, (A) ALL REGISTRATION AND FILING FEES (INCLUDING,
WITHOUT LIMITATION, FEES AND EXPENSES (I) WITH RESPECT TO FILINGS REQUIRED TO BE
MADE WITH ANY TRADING MARKET, AND (II) IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS (INCLUDING, WITHOUT LIMITATION, FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY IN CONNECTION WITH BLUE SKY
QUALIFICATIONS OR EXEMPTIONS OF THE REGISTRABLE SECURITIES AND DETERMINATION OF
THE ELIGIBILITY OF THE REGISTRABLE SECURITIES FOR INVESTMENT UNDER THE LAWS OF
SUCH JURISDICTIONS AS REQUESTED BY THE HOLDERS )), (B) PRINTING EXPENSES
(INCLUDING, WITHOUT LIMITATION, EXPENSES OF PRINTING CERTIFICATES FOR
REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES REQUESTED BY THE HOLDERS),
(C) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (D) REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND FEES AND EXPENSES OF PURCHASER
COUNSEL, AND (E) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE COMPANY
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING, THE HOLDERS OF SUCH REGISTRABLE
SECURITIES SHALL BE RESPONSIBLE FOR ANY BROKERAGE OR UNDERWRITING COMMISSIONS
(INCLUDING WITHOUT LIMITATION, TRANSFER TAX) WITH RESPECT TO ANY DISPOSITION,
SALE, OR TRANSFER OF REGISTRABLE SECURITIES.

INDEMNIFICATION

Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or related to
any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or in any preliminary prospectus, or arising
out of or related to any omission or alleged omission of a material fact
required to be stated therein or

 

B-10



--------------------------------------------------------------------------------

necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (ii) in the case of an occurrence of an event of the type
specified in Sections 6(c)(v)-(vii), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 10(f). The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

Indemnification by Holders. Each Holder shall, notwithstanding the termination
of this Agreement, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising out of any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus or arising solely out of any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in such Registration Statement or such
Prospectus. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the

 

B-11



--------------------------------------------------------------------------------

Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Trading Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

Contribution. If a claim for indemnification under Section 9(a) or 9(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 9(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

B-12



--------------------------------------------------------------------------------

MISCELLANEOUS

Remedies. In the event of a breach by the Company or by a Holder of any of their
obligations under this Agreement, each Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Holder
holding more than 1,000,000 shares of Common Stock (as adjusted for any stock
split, stock dividend or other distribution, recapitalization or similar event
affecting the Common Stock) on an as-converted basis assuming conversion of the
Preferred Stock held by such Holder.

No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries has
entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as and to the extent specified in the applicable
schedule to the Purchase Agreement, neither the Company nor any Subsidiary has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

No Piggy-back on Registrations. Except as and to the extent specified in
Schedule 3.1(g) to the Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Primary Registration Statement other than
the Registrable Securities.

Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 6(c)(v), 6(c)(vi), or
6(c)(vii), or Sections 7(c)(v), 7(c)(vi), or 7(c)(vii), as applicable, such
Holder will forthwith destroy all copies of the Prospectus in its possession and
discontinue disposition of such Registrable Securities under a Registration
Statement until such Holder’s receipt of the copies of any supplemented
Prospectus and/or amended Registration Statement (if required pursuant to
Section 6(j) or 7(i)), or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 4:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via

 

B-13



--------------------------------------------------------------------------------

facsimile at the facsimile telephone number specified in this Agreement on a day
that is not a Trading Day or later than 4:30 p.m. (New York City time) and
earlier than 11:59 p.m. (New York City time) on any Trading Day, (c) the Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth in the Purchase Agreement.

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those expressly set forth or referred to
herein. This Agreement supersedes all prior agreements and undertaking among the
parties hereto with respect to the subject matter hereof.

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign its rights and obligations hereunder in the manner and to the
extent permitted under the Purchase Agreement.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A
PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, STOCKHOLDERS,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND U.S.
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
U.S. FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THIS AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL

 

B-14



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF
EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH
ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE
ATTORNEYS FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]

 

B-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series B Preferred Stock
Registration Rights Agreement as of the date first written above.

 

WOLVERINE TUBE, INC. By:  

 

Name:   Title:   Address for Notice: c/o Wolverine Tube, Inc. 200 Clinton Avenue
West, Suite 1000 Huntsville, AL 35801 Phone: (256) 580-3500 Fax: (256) 580-3996
Attn: David Owen

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE OF PURCHASER TO FOLLOW]

 

B-16



--------------------------------------------------------------------------------

THE ALPINE GROUP, INC. By:  

 

Name:   Title:   Address for Notice: c/o The Alpine Group, Inc. One Meadowlands
Plaza East Rutherford, New Jersey Phone: 201-549-4400 Fax: (201) 549-4428 Attn:
Steven S. Elbaum With a copy (which shall not constitute notice) to each other
Holder and to: Proskauer Rose LLP 1585 Broadway New York, NY 10036-8299
Facsimile No.: (212) 969-2900 Attn:   Ron R. Papa, Esq. and   Adam J. Kansler,
Esq.

 

B-17



--------------------------------------------------------------------------------

Annex A

Plan of Distribution

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

an exchange distribution in accordance with the rules of the applicable
exchange;

privately negotiated transactions;

short sales;

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

a combination of any such methods of sale; and

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from

 

B-18



--------------------------------------------------------------------------------

time to time under this prospectus after we have filed an amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933 amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock, including the fees and disbursements of counsel to the
selling stockholders. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

B-19



--------------------------------------------------------------------------------

Exhibit C

SERIES A HOLDERS CONSENT AND AGREEMENT

This SERIES A HOLDERS CONSENT AND AGREEMENT (“Consent”) is made as of March 20,
2008 (the “Consent Date”), by and among Plainfield Special Situations Master
Fund Limited, a Cayman Islands company (“PSSMF”), Alkest, LLC, a Delaware
limited liability company (“Alkest”), and The Alpine Group, Inc., a Delaware
corporation (“Alpine” and, solely in its capacity as the Purchaser referred to
in the Series B Preferred Stock Purchase Agreement (as defined below), the
“Purchaser”).

RECITALS

WHEREAS, Wolverine Tube, Inc., a Delaware corporation (the “Corporation”), has
previously issued shares of its Series A Convertible Preferred Stock, par value
$1.00 per share (the “Series A Preferred Stock”), pursuant to a Certificate of
Designations of Series A Convertible Preferred Stock of the Corporation dated
February 14, 2007 and the Certificate of Correction thereto dated February 15,
2007 (collectively, the “Series A Certificate of Designations”);

WHEREAS, PSSMF, Alkest and Alpine (each a “Series A Holder” and, collectively,
the “Series A Holders”) own all of the issued and outstanding Series A Preferred
Stock;

WHEREAS, substantially concurrently with the execution and delivery of this
Consent, the Corporation is entering into that certain Series B Preferred Stock
Purchase Agreement by and between the Corporation and Purchaser (the “Series B
Preferred Stock Purchase Agreement”), pursuant to which the Corporation will
issue and sell to Purchaser 10,000 shares of its Series B Convertible Preferred
Stock, par value $1.00 per share (the “Series B Preferred Stock”), the rights,
preferences and privileges of which are more particularly described in that
certain Certificate of Designations of Series B Convertible Preferred Stock of
the Corporation substantially in the form of Exhibit A hereto (the “Series B
Certificate of Designations.”);

WHEREAS, it is the intention of all the parties hereto that the Series B
Preferred Stock is to rank pari passu with the Series A Preferred Stock;

WHEREAS, substantially concurrently with the execution and delivery of this
Consent, the Corporation is entering into that certain Note Exchange and
Debenture Agreement by and among the Corporation, the guarantors named therein
and PSSMF (the “Note Exchange Agreement”) pursuant to which the Corporation
will, among other things, issue to PSSMF $38,300,000 in principal amount of its
10  1/2% Senior Exchange Notes (the “Exchange Notes”) due 2009 against surrender
and delivery by PSSMF of $38,300,000 in principal amount of the Corporation’s 7
3/8% Senior Notes due 2008;

WHEREAS, under the Series A Certificate of Designations, the transactions
contemplated by the Series B Preferred Stock Purchase Agreement and the Note
Exchange Agreement (collectively, the “Transactions”) are subject to the
approval of the Series A Holders; and

WHEREAS, the Series A Holders desire to confirm their previous approval of the
Transactions via a special meeting and to enter into certain related agreements
as set forth herein;

 

C-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein and not defined herein shall have
the respective meanings given to them in the Series A Certificate of
Designations. In addition, the following terms shall have the following
respective meanings:

“Alkest” has the meaning ascribed thereto in the Preamble.

“Alpine” has the meaning ascribed thereto in the Preamble.

“Corporation” has the meaning ascribed thereto in the Preamble.

“Consent” means the Series A Holders Consent and Agreement, dated March 20,
2008, by and among the Corporation, PSSMF, Alkest, Alpine and Purchaser, as the
same may be amended, modified or supplemented.

“Consent Date” has the meaning ascribed thereto in the Preamble.

“Effective Date” has the meaning ascribed thereto in Section 3(b).

“Exchange Notes” has the meaning ascribed thereto in the Recitals.

“Note Exchange Agreement” has the meaning ascribed thereto in the Recitals.

“PSSMF” has the meaning ascribed thereto in the Preamble.

“Purchaser” has the meaning ascribed thereto in the Preamble.

“Series A Amendment” has the meaning ascribed thereto in Section 3(a).

“Series A Certificate of Designations” has the meaning ascribed thereto in the
Recitals.

“Series A Holder” or “Series A Holders” has the meaning ascribed thereto in the
Recitals.

“Series A Preferred Stock” has the meaning ascribed thereto in the Recitals.

“Series B Certificate of Designations” has the meaning ascribed thereto in the
Recitals.

“Series B Holder” means any holder of Series B Preferred Stock.

“Series B Preferred Stock” has the meaning ascribed thereto in the Recitals.

“Series B Preferred Stock Purchase Agreement” has the meaning ascribed thereto
in the Recitals.

“Transactions” has the meaning ascribed thereto in the Recitals.

2. Acknowledgement and Consent. Each of the Series A Holders, severally and not
jointly, acknowledges that it has received a copy of each of the Series B
Certificate of Designations, the Series B Preferred Stock Purchase Agreement and
the Note Exchange Agreement and has reviewed the terms thereof together with its
respective legal counsel. Pursuant to Section 11(b) of the Series A Certificate
of Designations, each of the undersigned Series A Holders hereby affirmatively
consents to the (i) issuance of the Series B Preferred Stock with the rights,
preferences and privileges described in the Series B Certificate of Designations
and (ii) incurrence of the Indebtedness represented by the Exchange Notes

 

C-2



--------------------------------------------------------------------------------

pursuant to the Note Exchange Agreement. Each of the Series A Holders, severally
but not jointly, further agrees to take any additional action reasonably
requested by the Corporation or the Purchaser to evidence its foregoing Consent.

3. Actions Regarding Series A Preferred Stock. (a), At such time as the
Corporation may hereafter determine to file an amendment to the Series A
Certificate of Designations substantially in the form of Exhibit B hereto (the
“Series A Amendment”), each of the Series A Holders and the Purchaser, severally
and not jointly, hereby covenants and agrees to vote all of its Common Share
Equivalents (including, without limitation, all Series A Preferred Stock and
Series B Preferred Stock owned or controlled by each such Series A Holder and
the Purchaser) to approve the Series A Amendment as an amendment to the
Corporation’s certificate of incorporation at the time the Series A Amendment
may be presented for approval by the Corporation’s stockholders.

(b) Unless and until the Series A Amendment has been approved by the
Corporation’s stockholders in accordance with the applicable law and filed with
the Secretary of State of the State of Delaware (and the date of any such filing
is hereinafter referred to as the “Effective Date”), for so long as any shares
of Series B Preferred Stock shall remain issued and outstanding, each Series A
Holder, severally and not jointly, hereby covenants and agrees with the
Purchaser (for itself and any other Series B Holders) as follows:

(i) notwithstanding anything to the contrary in Section 5(d) of the Series A
Certificate of Designations, the Series A Holders waive their right to receive
dividend payments in accordance with Section 5(d) of the Series A Certificate of
Designations and the Corporation shall satisfy its obligations to the Series A
Holders thereunder by making the dividend payments contemplated thereby pro rata
on a share for share basis among the holders of Series A Preferred Stock and
Series B Preferred Stock as if the Series A Preferred Stock and Series B
Preferred Stock were a single class;

(ii) notwithstanding anything to the contrary in Section 6(a) of the Series A
Certificate of Designations, the Series A Holders waive their right to receive
payments in respect of a Liquidation Event strictly in accordance with
Section 6(a) of the Series A Certificate of Designations when the Corporation
has insufficient assets and funds to pay in full both the Series A Preferred
Stock Liquidation Preference and the Series B Preferred Stock Liquidation
Preference (as such term is defined in the Series B Certificate of
Designations), and the Corporation shall satisfy its obligations to the Series A
Holders under Section 6(a) of the Series A Certificate of Designations by making
distributions thereunder ratably on a share for share basis among the Series A
Holders and the Series B Holders as if the Series A Preferred Stock and Series B
Preferred Stock were a single class in proportion to the aggregate Series A
Preferred Stock Liquidation Preference and the Series B Preferred Stock
Liquidation Preference;

(iii) notwithstanding anything to the contrary in Section 9(c) of the Series A
Certificate of Designations, the Series A Holders waive their right to the
Corporation’s obligation to redeem shares of Series A Preferred Stock strictly
in accordance with Section 9(c) of the Series A Certificate of Designations and
the Corporation shall satisfy its obligation to redeem shares of Series A
Preferred Stock in accordance with Section 9 of the Series A Certificate of
Designations so long as the Corporation redeems shares of Series A Preferred
Stock and Series B Preferred Stock ratably on a share for share basis in
proportion to the aggregate Redemption Price and the aggregate redemption price
of the Series B Preferred Stock (as provided in Section 9 of the Series B
Certificate of Designations);

 

C-3



--------------------------------------------------------------------------------

(iv) notwithstanding anything to the contrary in Section 9(e) of the Series A
Certificate of Designations, the Series A Holders waive their right to vote as a
separate class to the exclusion of all other holders of capital stock of the
Corporation in any election of directors thereunder and the Corporation shall
satisfy its obligations thereunder so long as the Corporation shall tabulate the
votes of holders of outstanding Series A Preferred Stock and Series B Preferred
Stock in any election of directors pursuant to Section 9(e) of the Series A
Certificate of Designations as if the Series A Preferred Stock and Series B
Preferred Stock were a single class as provided in the Series B Certificate of
Designations;

(v) notwithstanding anything to the contrary in Section 10(b) of the Series A
Certificate of Designations, the Series A Holders waive their right to require
the Corporation to exercise its Call Right strictly in accordance with the terms
thereof and agrees with the Purchaser that the Corporation shall exercise its
Call Right only if the Corporation concurrently exercises the comparable call
right under Section 10 of the Series B Certificate of Designations; and

(vi) notwithstanding anything herein to the contrary in Section 11(b) of the
Series A Certificate of Designations, the Series A Holders waive their right to
vote as a separate class to the exclusion of all other holders of capital stock
of the Corporation in connection with any approval, consent or waiver required
thereunder and the Corporation shall satisfy its obligations under Section 11(b)
of the Series A Certificate of Designations so long as the Corporation shall
tabulate the votes of holders of outstanding Series A Preferred Stock and Series
B Preferred Stock in connection with any approval, consent or waiver required
under Section 11 (b) of the Series A Certificate of Designations as if the
Series A Preferred Stock and Series B Preferred Stock were a single class as
provided in the Series B Certificate of Designations.

For the avoidance of doubt, it is the intention of the parties by agreeing to
the terms of this Section 3(c) as hereinabove provided to the maximum extent
permitted by law to be governed by the terms of the Series A Amendment as if it
was in effect on the Consent Date.

(c) Each Series A Holder, severally and not jointly, agrees that, until the
Effective Date or the earlier redemption and cancellation of the Series B
Preferred Stock, it will not, without the prior written consent of the
Corporation and Series B Holders, voluntarily transfer, sell, offer, pledge or
otherwise dispose of (including by way of merger or otherwise) or encumber
(“Transfer”), in any one transaction or series of transactions any shares of
Series A Preferred Stock unless each transferee executes and delivers a Joinder
Agreement in the form of Exhibit C hereto.

4. MISCELLANEOUS.

4.1. No Revocation. The voting agreements contained herein may not be revoked
except by mutual agreement of the parties hereto.

4.2. Entire Agreement. This Consent, the Series A Certificate of Designations
and the Series A Amendment constitute the entire agreement between the parties
hereto pertaining to the subject matter hereof.

4.3. Successors and Assigns. The terms and conditions of this Consent shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Consent, except (i) as expressly provided
in this Consent and (ii) the Corporation is an intended third party beneficiary
of this Consent and may enforce the provisions thereof directly against the
parties with obligations thereunder.

 

C-4



--------------------------------------------------------------------------------

4.4. Amendments and Waivers. Any term of this Consent may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of each Series A Holder and the
Purchaser. Any amendment or waiver effected in accordance with this Section 4.4
shall be binding upon the Series A Holders and the Purchaser, and each of their
respective successors and assigns.

4.5. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 4.5 prior to 5:00 p.m. (New York City time) on a
business day, (ii) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Agreement later than 5:00 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
business day following the date of sending, if sent by nationally recognized
overnight courier service, specifying next business day delivery, or (iv) upon
actual receipt by the party to whom such notice is required to be given if
delivered by hand. The address for such notices and communications shall be as
follows:

For any Series A Holder or Purchaser:

To the address set forth under such Series A Holder’s or Purchaser’s name on the
signature pages attached hereto

with a copy to:

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

  Attn: Ronald R. Papa, Esq. and

Adam J. Kansler, Esq.

Phone: (212) 969-3000

Fax: (212) 969-2900

4.6. Severability. If one or more provisions of this Consent are held to be
unenforceable illegal or invalid under applicable law in whole or in part for
any reason, the parties agree to renegotiate such provision in good faith. In
the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision shall be stricken and
excluded from this Consent, (b) the balance of this Consent shall be interpreted
as if such provision were so stricken and excluded and (c) the balance of this
Consent shall be legal, enforceable and valid in accordance with its terms.

4.7. Governing Law. This Consent and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York.

 

C-5



--------------------------------------------------------------------------------

4.8. Counterparts. This Consent may be executed in two (2) or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. This Consent may be executed by facsimile signatures
or other means of electronic transmission.

4.9. Headings. The headings used in this Consent are used for convenience only
and are not to be considered in construing or interpreting this Consent.

4.10. Jury Trial Waiver. To the fullest extent permitted by law, and as
separately bargained-for-consideration, each party hereby waives any right to
trial by jury in any action, suit, proceeding or counterclaim of any kind
arising out of or relating to this Consent.

4.11. General Interpretation. The terms of this Consent have been negotiated by
the parties hereto and the language used in this Consent shall be deemed to be
the language chosen by the parties hereto to express their mutual intent. This
Consent shall be construed without regard to any presumption or rule requiring
construction against the party causing such instrument or any portion thereof to
be drafted, or in favor of the party receiving a particular benefit under this
Consent. No rule of strict construction will be applied against any party
hereto.

4.12. Specific Performance. In addition to any and all other remedies that may
be available at law, in the event of any breach of this Consent, the
non-breaching party shall be entitled to specific performance of the Consents
and obligations of the other parties hereto and to such other injunctive or
other equitable relief as may be granted by a court of competent jurisdiction.

4.13. Pronouns. Whenever the context may require, any pronouns used in this
Consent shall include the corresponding masculine, feminine or neutral forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

C-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Series A Holders
Consent and Agreement as of the date first written above.

 

  SERIES A HOLDERS:     

THE ALPINE GROUP, INC.

    

By:

 

 

       

Name:

         

Title:

         

Address for notices:

  

One Meadowlands Plaza

     

East Rutherford, New Jersey

     

Phone: (201) 549-4400

     

Fax: (201) 549-4428

       

Attn: Steven S. Elbaum

       

PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED

       

By:

 

 

       

Name:

         

Title:

         

Address for notices:

    

c/o Plainfield Asset Management LLC

  

55 Railroad Avenue

     

Greenwich, CT 06830

     

Phone: (203) 302-1715

     

Fax: (203) 302-1779

       

Attn: Thomas X. Fritsch

     

 

C-7



--------------------------------------------------------------------------------

 

ALKEST, LLC

    

By:

 

 

          Alan Kestenbaum, as its Sole Member        

Address for notices:

    

c/o Marco Realty, Inc.

       

One Penn Plaza

       

250 West 34th Street, Suite 2514

       

New York, New York 10119

       

Fax: (212) 798-8134

       

Attn: Alan Kestenbaum

        PURCHASER:        

THE ALPINE GROUP, INC.

       

By:

 

 

       

Name:

         

Title:

       

Address for notices:

One Meadowlands Plaza

East Rutherford, New Jersey

     

Phone: (201) 549-4400

     

Fax: (201) 549-4428

     

Attn: Steven S. Elbaum

     

 

C-8



--------------------------------------------------------------------------------

Solely for purposes of acknowledging its receipt of a copy of this Series A
Holders Consent and Agreement:

 

  CORPORATION:     

WOLVERINE TUBE, INC.

    

By:

 

 

       

Name:

         

Title:

        Wolverine Tube, Inc.       200 Clinton Avenue West, Suite 1000      
Huntsville, Alabama 35801       Attn: David Owen       Phone: (256) 580-3500   
   Fax: (256) 580-3996      

 

C-9



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT TO

SERIES A HOLDERS CONSENT AND AGREEMENT

[Date]

THE UNDERSIGNED PROPOSES TO ACQUIRE [NUMBER OF SHARES OF SERIES A

PREFERRED STOCK] OF WOLVERINE TUBE, INC. (THE “SECURITIES”). SUBJECT TO AND

CONCURRENTLY WITH THE ACQUISITION OF SUCH SECURITIES, THE UNDERSIGNED

AGREES TO BECOME BOUND BY THE SERIES A HOLDERS CONSENT AND AGREEMENT

DATED AS OF MARCH 20, 2008 (THE “CONSENT”) BY AND AMONG CERTAIN

SECURITYHOLDERS OF WOLVERINE TUBE, INC. NAMED THEREIN AS “SERIES A

HOLDERS” OR “PURCHASER” (AS DEFINED THEREIN) AND AGREES THAT IT SHALL HAVE

ALL OF THE RIGHTS AND OBLIGATIONS OF A SERIES A HOLDER UNDER THE CONSENT.

IN WITNESS WHEREOF, the undersigned has executed this Joinder to the Series A
Holders Consent and Agreement as of the day and year first above written.

 

SERIES A HOLDER:  

By:

 

 

   

Name:

     

Title:

     

 

C-10



--------------------------------------------------------------------------------

Exhibit D

WOLVERINE TUBE, INC.

SUPPLEMENT

to

Stockholders’ agreement

 

 

This Supplement to Stockholders’ Agreement (the “Amendment”) is made as of
March 20, 2008 by and among the Alpine Holders (as defined herein) and the
Plainfield Holders (as defined herein).

RECITALS

WHEREAS, the Alpine Holders and the Plainfield Holders have previously entered
into that certain Stockholders’ Agreement, dated as of February 16, 2007 (the
“Stockholders’ Agreement; capitalized terms used herein but not defined herein
shall have the meanings ascribed thereto in the Stockholders’ Agreement);

WHEREAS, substantially concurrently with the execution and delivery of this
Supplement, Wolverine Tube, Inc., a Delaware Corporation (the “Company”), is
issuing its Series B Convertible Preferred Stock, par value $1.00 per share (the
“Series B Preferred Stock”) to The Alpine Group, Inc.; and

WHEREAS, the Alpine Holders and the Plainfield Holders desire to enter into this
Supplement for the purpose of confirming that the Stockholders’ Agreement
includes the shares of Series B Preferred Stock;

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto hereby agree as follows:

DEFINITION OF “STOCKHOLDERS’ SHARES”.

 

  1.1 For the avoidance of doubt, the parties hereto agree that the term
“Stockholders’ Shares” as used in the Stockholders’ Shares shall include for all
purposes the Series B Preferred Stock.

 

D-1



--------------------------------------------------------------------------------

  1.2 Except as set forth above, the Stockholders’ Agreement shall remain in
full force and effect.

[Remainder of Page Intentionally left Blank

Signature Page follows]

 

D-2



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have executed this Stockholders’ Agreement
Supplement as of the date first written above.

 

THE ALPINE HOLDERS:

THE ALPINE GROUP, INC.

By:  

 

Name:   Title:  

THE PLAINFIELD HOLDERS:

ALKEST, LLC

By:  

 

 

Alan Kestenbaum, as its Sole Member

PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED

By:  

 

Name:   Title:  

Stockholders’ Agreement Supplement Signature Page

 

D-3



--------------------------------------------------------------------------------

Exhibit 10.10

Exhibit E

WOLVERINE TUBE, INC.

AMENDMENT

to

voting agreement

 

 

This Amendment to Voting Agreement (the “Amendment”) is made as of March 20,
2008 by and among Wolverine Tube, Inc., a Delaware corporation (the “Company”),
the holders of shares of the Company’s Series A Convertible Preferred Stock, par
value $1.00 per share (the “Series A Preferred Stock”) listed on the signature
page hereto (each such holder of Series A Preferred Stock is hereinafter
referred to as a “Series A Holder” and, collectively, as the “Series A Holders”)
and the holders of shares of the Company’s Series B Convertible Preferred Stock,
par value $1.00 per share (the “Series B Preferred Stock”) listed on the
signature page hereto (each such holder of Series B Preferred Stock is
hereinafter referred to as a “Series B Holder” and, collectively, as the “Series
B Holders”).

RECITALS

WHEREAS, the Company and the Series A Holders have previously entered into that
certain Voting Agreement, dated as of February 16, 2007 (the “Voting Agreement”;
capitalized terms used herein but not defined herein shall have the meanings
ascribed thereto in the Voting Agreement);

WHEREAS, substantially concurrently with the execution and delivery of this
Amendment, the Company is issuing its Series B Preferred Stock to the Series B
Holder;

WHEREAS, the Company, the Series A Holders and the Series B Holders desire to
enter into this Amendment for the purpose of amending the Voting Agreement to
include the shares of Series B Convertible Preferred Stock;

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto hereby agree as follows:

AMENDMENT OF DEFINITION OF “VOTING SECURITIES”.

 

  1.3 For the avoidance of doubt, the parties hereto agree that the term “Voting
Securities” as used in the Voting Agreement is hereby amended and restated in
its entirety as follows: “Voting Securities” means Common Stock, Series A
Preferred Stock, Series B Convertible Preferred Stock, par value $1.00 per
share, of the Company and all other securities of the Company that entitle the
holders thereof to vote on all matters on which holders of Common Stock are
entitled to vote.”

 

E-1



--------------------------------------------------------------------------------

  1.4 The Series B Holders agree to become party to the Voting Agreement and to
be bound by the terms thereof, including those provisions applicable to an
Investor.

 

  1.5 Except as set forth above, the Voting Agreement shall remain in full force
and effect.

[Remainder of Page Intentionally left Blank

Signature Page follows]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement
Amendment as of the date first written above.

 

COMPANY:

  

WOLVERINE TUBE, INC.

  

By:

 

 

     

Name:

       

Title:

       

SERIES A HOLDERS:

  

THE ALPINE GROUP, INC.

  

By:

 

 

     

Name:

       

Title:

       

ALKEST, LLC

  

By:

 

 

        Alan Kestenbaum, as its Sole Member       PLAINFIELD SPECIAL SITUATIONS
MASTER FUND LIMITED      

By:

 

 

     

Name:

       

Title:

       

SERIES B HOLDERS:

  

THE ALPINE GROUP, INC

  

By:

 

 

     

Name:

       

Title:

       

Voting Agreement Amendment Signature Page

 

E-3



--------------------------------------------------------------------------------

Exhibit F-1

[Form of Opinion of Company Counsel]

March 20, 2008

Plainfield Special Situations Master Fund Limited

c/o Plainfield Asset Management LLC

55 Railroad Avenue

Greenwich, Connecticut 06830

 

 

Re:

Wolverine Tube, Inc. 10  1/2% Senior Exchange Notes Due 2009

Ladies and Gentlemen:

I am delivering this letter to you as Corporate Counsel of Wolverine Tube, Inc.,
a Delaware corporation (the “Company”), and each of TF Investor, Inc. (“TF”),
Tube Forming L.P. (“Forming”), Wolverine Finance, LLC (“Finance”), Wolverine
China Investments, LLC (“China”), Wolverine Joining Technologies, LLC
(“Joining”), Tube Forming Holdings, Inc. (“Holdings”), WT Holding Company, Inc.
(“WT” and together with TF, Forming, Finance, China, Joining and Holdings, the
“Guarantors”), and in such capacity (i) I have acted as counsel to the Company
and the Guarantors in connection with the issuance and sale by the Company to
you of an aggregate of $38,300,000 in original principal amount of its 10  1/2%
Senior Exchange Notes Due 2009 (the “Notes”), pursuant to the terms of the Note
Exchange and Debenture Agreement, dated as of March 20, 2008 (the “Purchase
Agreement”), by and among the Company, the Guarantors and Plainfield Special
Situations Master Fund Limited, the “Purchaser”).

This letter is being furnished to you pursuant to Section 2.3(a)(iii) of the
Purchase Agreement. Capitalized terms used in this opinion letter which are not
otherwise defined herein have the meanings assigned to them in the Purchase
Agreement.

In rendering the opinions set forth herein, I have examined and relied on
originals or copies certified or otherwise identified to my satisfaction of:
(i) the Purchase Agreement; (ii) the Notes; (iii) the Guarantee; (iv) the Series
A Holders Consent and Agreement, dated as of March 20, 2008, among Alkest, LLC
(“Alkest”), The Alpine Group, Inc. (“Alpine”) and the Purchaser; (v) the
Guarantee, dated as of March 20, 2008, by the Guarantors in favor of the
Purchaser; (vi) the Amendment No. 12 to Amended and Restated Credit Agreement,
Amendment No. 1 to Amended and Restated Pledge Agreement and Consent, dated as
of March 14, 2008, by and among the Company, the Guarantors and Wachovia Bank
National Association. The documents listed in items (i) through (vi) above are
referred to herein, collectively, as the “Transaction Documents”. In addition, I
have examined originals (or copies certified or otherwise identified to my
satisfaction) of such other agreements, instruments, certificates, documents and
records and have reviewed such questions of law and made such inquiries as I
have deemed necessary or appropriate for the purposes of the opinions expressed
herein.

 

F-1-1



--------------------------------------------------------------------------------

In such examination, I have assumed, without inquiry, the legal capacity of all
natural persons, the genuineness of all signatures on all documents examined by
me, the authenticity of all documents submitted to me as originals, the
conformity to the original documents of all documents submitted to me as copies
and the authenticity of the originals of such latter documents. As to certain
facts material to my opinions, I have relied, with your permission, upon
statements, certificates or representations, including those delivered or made
in connection with the above-referenced transaction, of officers and other
representatives of the Company and the Guarantors. As to any facts material to
my opinion, I have, when relevant facts were not independently established,
relied upon the documents mentioned in clauses (i)-(vi) above, the aforesaid
other agreements, instruments, certificates, documents and records and upon
statements and certificates of officers and representatives of the Company, the
Guarantors and public officials.

As used herein, the phrase “to my knowledge” or other similar phrase means my
actual conscious knowledge.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions stated herein, I am of the opinion as of the date hereof that:

 

1. The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware. The Company is duly qualified to conduct business
and is in good standing in each jurisdiction in which the failure to qualify
could have a material adverse effect on the Company. The Company has all
requisite power and authority, and all material governmental licenses,
authorizations, consents and approvals required to own and operate its
properties and assets and to carry on its business as now conducted.

 

2. Each of the Guarantors is a corporation duly organized or incorporated under
the laws of its respective state of incorporation.

 

3. The Transaction Documents to which the Company or any Guarantor is a party
have been duly and validly executed and delivered by the Company and each
Guarantor.

 

4. The execution, delivery and performance by the Company and each of the
Guarantors of its obligations under, and the compliance by the Company and each
of its Guarantors with the terms of, the Transaction Documents to which it is a
party, the issuance, sale and delivery of the Notes and the Guarantee pursuant
to the Purchase Agreement do not result in the creation or imposition of any
lien, claim or encumbrance on any of the Company’s or any Guarantor’s assets or
properties.

 

F-1-2



--------------------------------------------------------------------------------

The opinions expressed herein are limited to the Federal laws of the United
States of America and the laws of the State of Alabama.

With respect to the foregoing opinions, I have assumed, with your approval and
without rendering any opinion to such effect, that the laws of the State of
Delaware, in all respects material to the opinions expressed herein, are
substantively identical to the laws of the State of Alabama, without regard to
conflict of law provisions. I am not admitted to the practice of law in the
State of Delaware.

This letter is furnished to the Purchaser by me as counsel to the Company and
each of its Guarantors in connection with the issuance and sale to the Purchaser
of the Notes, is solely for the benefit of the Purchaser and may not be
delivered to or relied upon in any manner by any other person or entity,
including, without limitation, any person purchasing Notes from the Purchaser,
or for any other purpose, without my prior express written consent.

 

Very truly yours, Jennifer F. Brinkley

 

F-1-3



--------------------------------------------------------------------------------

Exhibit F-2

[Form of Opinion of Corporate Counsel]

                , 2008

The Alpine Group, Inc.

One Meadowlands Plaza

East Rutherford, New Jersey 07073

 

  RE: Wolverine Tube, Inc. Series B Convertible Preferred Stock

Ladies and Gentlemen:

We have acted as counsel for Wolverine Tube, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale to you by the Company of an
aggregate of 10,000 shares of its Series B Convertible Preferred Stock, par
value $1.00 per share (the “Preferred Shares”), pursuant to the terms of the
Series B Preferred Stock Purchase Agreement, dated as of March 20, 2008 (the
“Purchase Agreement”), by and between the Company and The Alpine Group, Inc.
(the “Purchaser”). This letter is being furnished to you pursuant to
Section 2.2(a)(vii) of the Purchase Agreement. Capitalized terms used in this
opinion letter which are not otherwise defined herein have the meanings assigned
to them in the Purchase Agreement.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies certified or otherwise identified to our satisfaction of:
(i) the Purchase Agreement; (ii) the Certificate of Designations of the Series B
Convertible Preferred Stock of the Company, as filed with the Secretary of State
of the State of Delaware (the “Certificate of Designations”); (iii) the form of
certificate representing the Preferred Shares; (iv) the Series B Preferred Stock
Registration Rights Agreement, dated as of March 20, 2008, by and between the
Company and the Purchaser (the “Registration Rights Agreement”); (v) the
Amendment to Voting Agreement dated as of March 20, 2008 (the “Voting Agreement
Amendment”), by and among the Company, the Purchaser, Alkest, LLC (“Alkest”) and
Plainfield Special Situations Master Fund Limited (“Plainfield”); (vi) the
Series A Holders Consent and Agreement, dated as of March 20, 2008, by and among
the Purchaser, Alkest and Plainfield (the “Series A Holders Consent”);
(vii) Amendment No. 12 to Amended and Restated Credit Agreement, Amendment No. 1
to Amended and Restated Pledge Agreement and Consent, dated as of March 14,
2008, by and among the Company, certain of its U.S. subsidiaries, the lenders
named therein and Wachovia Bank, National Association (“Wachovia”), as
administrative agent (the “Credit Agreement Amendment”); (viii) the Restated
Certificate of Incorporation of the Company, as certified by the Secretary of
State of the State of Delaware; (ix) the By-laws of the Company, as certified by
an officer of the Company; (x) certain resolutions of the Board of Directors of
the Company relating to the Purchase Agreement, the Transactions and related
matters; and (xi) the certificate of good standing from the Secretary of State
of the State of Delaware with respect to the Company. The documents listed in
items (i) through (vii) above are referred to herein, collectively, as the
“Transaction Documents.” In addition, we have examined originals (or copies
certified or otherwise identified to our satisfaction) of such other agreements,
instruments, certificates, documents and records and have reviewed such
questions of law and made such inquiries as we have deemed necessary or
appropriate for the purposes of the opinions expressed herein.

In such examination, we have assumed, without inquiry, the legal capacity of all
natural persons, the genuineness of all signatures on all documents examined by
us, the authenticity of all documents submitted to us as originals, the
conformity to the original documents of all such documents submitted to us as
copies and the authenticity of the originals of such latter documents. We have
also assumed that the

 

F-2-1



--------------------------------------------------------------------------------

books and records of the Company have been maintained in accordance with proper
corporate procedures. As to any facts material to our opinion, we have, when
relevant facts were not independently established, relied upon the
representations and warranties contained in the documents mentioned in clauses
(i)-(vii) above, the aforesaid other agreements, instruments, certificates,
documents and records and upon statements and certificates of officers and
representatives of the Company and public officials.

For purposes of the opinions expressed below, we have assumed that the execution
and delivery of, and the performance of all obligations under, the Purchase
Agreement, the Registration Rights Agreement, the Voting Agreement Amendment,
the Series A Holders Consent and the Credit Agreement Amendment have been duly
authorized by all requisite action by each party thereto other than the Company,
and that such documents have been duly executed and delivered by each such other
party, as applicable. We have also assumed that the Company is duly organized
under the laws of the State of Delaware.

Whenever a statement herein is qualified by the phrase “known to us” or a
similar phrase, it is intended to indicate that those attorneys in this firm who
have rendered legal services in connection with the transactions described
herein do not have actual knowledge of the material inaccuracy of such
statement; however, unless otherwise expressly indicated, we have not undertaken
any independent investigation to determine the accuracy of any such statement,
and no inference that we have any knowledge of any matters pertaining to such
statement should be drawn from our representation of the Company.

Based upon and subject to the foregoing, and subject to the further limitations,
qualifications and assumptions set forth below, we are of the opinion that:

1. The Company is validly existing in good standing under the laws of the State
of Delaware.

2. The Company has all requisite corporate power to execute, deliver and perform
the Purchase Agreement and each of the other Transaction Documents to which it
is a party, to issue, sell and deliver the Preferred Shares pursuant to the
Transaction Documents to which it is a party, and to carry out and perform its
obligations under and to consummate the transactions contemplated by the
Transaction Documents to which it is a party.

3. All corporate action on the part of the Company, its directors and its
stockholders necessary for the authorization, execution and delivery by the
Company of the Transaction Documents to which it is a party, the authorization,
issuance, sale and delivery of the Preferred Shares pursuant to the Purchase
Agreement, and the consummation by the Company of the transactions contemplated
by the Transaction Documents to which it is a party has been duly taken.

4. Assuming the accuracy of the representations and compliance with the
covenants of the Purchaser contained in the Purchase Agreement, the Preferred
Shares may be issued to the Purchaser without registration under the Securities
Act of 1933, as amended. We express no opinion with respect to the securities
laws of the District of Columbia or any state or territory of the United States.

5. Subject to the matters referred to in paragraph 6 below, the execution,
delivery and performance by the Company of its obligations under, and the
compliance by the Company with the terms of, the Transaction Documents to which
the Company is a party, and the issuance, sale and delivery of the Preferred
Shares pursuant to the Purchase Agreement do not, and the issuance and delivery
of the Underlying Shares upon conversion of the Preferred Shares will not
(a) conflict with or result in a violation of any provision of law, rule or
regulation known to us to be applicable to the Company or of

 

F-2-2



--------------------------------------------------------------------------------

the Restated Certificate of Incorporation or By-laws, as amended to the date
hereof, of the Company or (b) violate, result in a breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or result in or permit the termination or acceleration of the
Amended and Restated Credit Agreement, dated as of April 28, 2005, by and among
the Company, certain of its U.S. subsidiaries, the lenders named therein and
Wachovia, as administrative agent, as amended or supplemented; the Indenture,
dated as of August 4, 1998, by and among the Company, the Guarantors named
therein and U.S. Bank Corporate Trust Services (successor to First Union
National Bank), as Trustee (as supplemented, the “2008 Indenture”); the
Indenture, dated as of March 27, 2002, by and among the Company, the Subsidiary
Guarantors named therein and U.S. Bank Corporate Trust Services (successor to
First Union National Bank), as Trustee (as supplemented, the “2009 Indenture”);
or any order, writ, judgment or decree known to us to which the Company is
currently a party or is subject.

6. No consent, license, permit, waiver, approval or authorization of, or
designation, declaration, registration or filing with, any court, governmental
or regulatory body or agency or self-regulatory organization is required under
the laws of the State of Alabama in connection with the valid execution and
delivery by the Company of the Transaction Documents to which it is a party, the
performance by the Company of its obligations under the Transaction Documents to
which it is a party, the offer, sale, issuance or delivery of the Preferred
Shares to the Purchaser, or the consummation of the transactions contemplated by
the Transaction Documents to which it is a party.

Insofar as the foregoing opinions relate to the valid existence and good
standing of the Company, they are based solely on the certificate of good
standing received from the Secretary of State of the State of Delaware described
in clause (xi) of the second paragraph of this letter.

For purposes of the opinion expressed in opinion paragraph 5, we have assumed
that:

 

  (a) no consent, license, permit, waiver, approval or authorization of, or
designation, declaration, registration or filing with, any court, governmental
or regulatory body or agency or self-regulatory organization is required under
the laws of the United States or the laws of any state or jurisdiction (other
than that described in opinion paragraph 6) in connection with the valid
execution and delivery by the Company of the Transaction Documents to which it
is a party, the performance by the Company of its obligations under the
Transaction Documents to which it is a party, the offer, sale, issuance or
delivery of the Preferred Shares to the Purchaser, or the consummation of the
transactions contemplated by the Transaction Documents to which it is a party;
provided, however, that this assumption does not include matters covered by
opinion paragraph 4;

 

  (b) the Series B Convertible Preferred Stock of the Company does not
constitute “Disqualified Stock” under the 2009 Indenture; and

 

  (c) under the 2009 Indenture, the Preferred Shares constitute “Refinancing
Indebtedness” in respect of the Company’s 7-3/8% Senior Notes Due 2008 issued
under the 2008 Indenture.

The opinions expressed herein are limited to the laws of the State of Alabama,
the General Corporation Law of the State of Delaware and the Securities Act of
1933, as amended.

This letter is furnished to the Purchaser in connection with the issuance and
sale of the Preferred Shares to the Purchaser, is solely for the benefit of the
Purchaser and may not be delivered to or relied upon in any manner by any other
person or entity, including, without limitation, any person purchasing

 

F-2-3



--------------------------------------------------------------------------------

Preferred Shares or Underlying Shares from the Purchaser, or for any other
purpose, without our prior express written consent. This opinion is an
expression of professional judgment regarding the legal matters addressed and
not a guaranty that a court will reach any particular result. This opinion is
limited to the matters stated herein and no opinion may be implied or inferred
beyond the matters expressly stated herein. This opinion is as of the date
hereof and we assume no obligation to update or supplement this opinion to
reflect any facts or circumstances which may hereafter come to our attention or
any changes in the facts, circumstances or law which may hereafter occur.

 

Very truly yours,

 

F-2-4